 



EXHIBIT 10.21
LOAN AGREEMENT
between
NNN WESTERN PLACE, LLC, a Delaware limited liability company,
NNN WESTERN PLACE 1, LLC, a Delaware limited liability company,
NNN WESTERN PLACE 2, LLC, a Delaware limited liability company,
NNN WESTERN PLACE 3, LLC, a Delaware limited liability company,
NNN WESTERN PLACE 4, LLC, a Delaware limited liability company,
NNN WESTERN PLACE 5, LLC, a Delaware limited liability company,
NNN WESTERN PLACE 6, LLC, a Delaware limited liability company,
NNN WESTERN PLACE 7, LLC, a Delaware limited liability company, and
GREIT — WESTERN PLACE, LP, a Texas limited partnership
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
a national banking association
dated as of
February 15, 2008

 



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
          This Loan Agreement is made as of February 15, 2008 by and between
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, whose
address is Wachovia Bank, N.A., Real Estate Financial Services, General Banking
Group, Mail Code: CA 6233, 15750 Alton Parkway, Irvine, California 92618
(“Lender”), and NNN WESTERN PLACE, LLC, a Delaware limited liability company
(“Western Place”), NNN WESTERN PLACE 1, LLC, a Delaware limited liability
company (“Western Place 1”), NNN WESTERN PLACE 2, LLC, a Delaware limited
liability company (“Western Place 2”), NNN WESTERN PLACE 3, LLC, a Delaware
limited liability company (“Western Place 3”), NNN WESTERN PLACE 4, LLC, a
Delaware limited liability company (“Western Place 4”), NNN WESTERN PLACE 5,
LLC, a Delaware limited liability company (“Western Place 5”), NNN WESTERN PLACE
6, LLC, a Delaware limited liability company (“Western Place 6”), NNN WESTERN
PLACE 7, LLC, a Delaware limited liability company (“Western Place 7”), and
GREIT — WESTERN PLACE, LP, a Texas limited partnership (“GREIT-Western Place”,
and collectively with Western Place, Western Place 1, Western Place 2, Western
Place 3, Western Place 4, Western Place 5, Western Place 6 and Western Place 7,
the “Borrower”), whose address is c/o Grubb & Ellis Realty Investors, LLC, 1551
N. Tustin Avenue, Suite 300, Santa Ana, California 92705.
RECITALS
          A. Borrower has acquired or will acquire fee simple title to that
certain real property located in Fort Worth, Texas, as more particularly
described in Exhibit A attached hereto (collectively, the “Property”), commonly
known as 6000 and 6100 Western Place, Fort Worth, Texas.
          B. Borrower has requested that Lender extend credit to it for the
financing and operation of the Project (as defined herein).
          C. Lender is prepared to extend such credit in accordance with and
subject to the terms and conditions set forth herein.
          NOW, THEREFORE, in consideration of the covenants and conditions
herein contained, the parties agree as follows:
ARTICLE I
DEFINITIONS
          1.1 Definitions. As used herein, the following terms shall have the
meanings set forth below:
          “Affiliate” of any Person means any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person. For purposes of this definition, “control” when used with
respect to any Person means the power to

-1-



--------------------------------------------------------------------------------



 



direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
          “Agreement” shall mean this Loan Agreement, as the same may be
amended, modified, supplemented, renewed and restated from time to time.
          “Appraisal” shall mean an appraisal of the “as is” value of the
Property and the Improvements (i) ordered by Lender, (ii) prepared by an
appraiser satisfactory to Lender, (iii) in compliance with all federal and state
standards for appraisals, (iv) reviewed by Lender and (v) in form and substance
satisfactory to Lender in its sole and absolute discretion; provided, however,
that in reviewing such appraisals and applying such discretion, Lender will act
in good faith and will consistently apply the standards generally used by Lender
in the normal course of its real estate lending business in order to review and
evaluate appraisals.
          “Borrower” has the meaning set forth in the preamble hereof, whose
address is as set forth in the introductory paragraph to this Agreement
          “Budget” shall mean the cost breakdown/budget for the Loan attached
hereto as Exhibit B, which shall set forth the costs to be paid with the Loan.
          “Business Day” shall mean a day of the year other than Saturdays,
Sundays and legal holidays on which banks are required to be closed in
California, Texas or North Carolina.
          “Calendar Month” shall mean any of the twelve (12) calendar months of
the year. With respect to any payment or obligation that is due or required to
be performed within a specified number of Calendar Months, then such payment or
obligation shall become due on the day in the last of such specified number of
Calendar Months that corresponds numerically to the date on which such payment
or obligation was incurred or commenced; provided, however, that with respect to
any obligation that was incurred or commenced on the 29th, 30th or 31st day of
any Calendar Month and if the Calendar Month in which such payment or obligation
would otherwise become due does not have a numerically corresponding date, such
obligation shall become due on the first Business Day of the next succeeding
Calendar Month.
          “CC&R’s” shall mean any and all covenants, conditions, restrictions,
maintenance agreements or reciprocal easement agreements affecting the Project
or any of the Property.
          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
          “Closing Date” shall mean the date the Mortgage is recorded in the
official records of the County.

-2-



--------------------------------------------------------------------------------



 



          “Collateral” shall mean all real and personal property (whether
tangible or intangible) in which a lien, encumbrance or security interest is
granted in favor of Lender pursuant to the Loan Documents.
          “County” shall mean Tarrant County, Texas.
          “Day” or “Days” shall mean calendar days unless expressly stated to be
Business Days.
          “Debt Service Coverage Ratio” shall mean a fraction, the numerator of
which is the Net Operating Income from the Project before payment of debt
service for the three-month period in question, and the denominator of which is
an amount equivalent to the sum of (a) an amount, as reasonably determined by
Lender, equivalent to the interest that would accrue on the Loan during such
three-month period at a rate of interest equal to the greater of (i) seven and
ninety-eight one-hundredths percent (7.98%) per annum, or (ii) the rate of one
and one-half percent (1.50%) per annum above the Treasury Note Rate (herein
defined), and (b) an amount for such period, as reasonably determined by Lender,
equivalent to the amount of principal that would be payable during such
three-month period according to a schedule that would fully amortize the Loan
over a 30-year period given the foregoing rate of interest.
          “Default Rate” shall have the meaning assigned in the Note.
          “Environmental Indemnity” shall mean that certain Environmental
Indemnity Agreement executed by Borrower and Guarantor of even date herewith.
          “Event of Default” shall mean the occurrence of any of the events
listed in Section 11.1 of this Agreement.
          “ERISA” shall mean Employee Retirement Income Security Act of 1974, as
the same may, from time to time, be amended.
          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided, however, that (a) if the day for which such rate is to be
determined is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if such rate is not so
published for any Business Day, the Federal Funds Rate for such Business Day
shall be the average rate charged to Lender on such Business Day on such
transactions as determined by Lender.
          “Financing Statement” shall mean one or more UCC-1 financing
statements authorized by Borrower, as debtor, in favor of Lender, as secured
party, and perfecting Lender’s security interest in the collateral described
therein, each in form and substance satisfactory to Lender, to be filed in the
Office of the Secretary of State of Delaware and Texas, and in such other
offices for recording or filing such statements in such jurisdictions as Lender
shall desire to perfect Lender’s security interest or reflect such interest in
appropriate public records.

-3-



--------------------------------------------------------------------------------



 



          “Governmental Authority” shall mean (a) any governmental municipality
or political subdivision thereof, (b) any governmental or quasi-governmental
agency, authority, board, bureau, commission, department instrumentality or
public body, or (c) any court, administrative tribunal or public utility.
          “Guarantor” shall collectively mean the Trust Guarantor and Triple Net
Guarantor.
          “Guaranty” shall collectively mean the Triple Net Guaranty and the
Trust Guaranty.
          “Improvements” shall mean all on-site and off-site improvements to the
Property, if any, and appurtenances now or later to be located on the Land
and/or in such improvements.
          “Indebtedness” means, as to any Person (a) indebtedness created,
issued, incurred or assumed by such Person for borrowed money or evidenced by
bonds, debentures, notes or similar instruments; (b) all obligations of such
Person to pay the deferred purchase price of property or services and all other
accounts payable; (c) all indebtedness secured by a lien on any asset of such
Person whether or not such indebtedness is assumed by such Person; (d) all
obligations, contingent or otherwise, of such Person directly or indirectly
guaranteeing any indebtedness or other obligation of any other Person or in any
manner providing for the payment of any indebtedness or other obligation of any
other Person or otherwise protecting the holder of such indebtedness against
loss (excluding endorsements for collection or deposit in the ordinary course of
business); (e) the amount of all reimbursement obligations and other obligations
of such Person (whether due or to become due, contingent or otherwise) in
respect of letters of credit, drafts, notes, bankers’ acceptances, surety or
other bonds and similar instruments; (f) all capitalized lease obligations;
(g) all other obligations that would be included as liabilities on a balance
sheet prepared in accordance with GAAP; (h) all payables of such Person relating
to minority interests; (i) net liabilities under Swap Contracts.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Indemnitee” means Lender (and its successors and assigns) and any
participating or syndicating lenders relating to the Loan.
          “Interest Rate” shall have the meaning assigned in the Note.
          “Leases” means all leases, and other occupancy or use agreements
(whether oral or written), now or hereafter existing, which cover or relate to
the Property or any part thereof, together with all options therefor, amendments
thereto and renewals and modifications thereof.
          “Lender” shall mean Wachovia Bank, National Association, a national
banking association, whose address is as set forth in the introductory paragraph
to this Agreement, and its successors and assigns.
          “Lending Office” means the office, branch, subsidiary or affiliate of
Lender selected by Lender, from time to time, for the funding or booking of the
Loan.

-4-



--------------------------------------------------------------------------------



 



          “LLC Borrowers” means, collectively, NNN Western Place, LLC, a
Delaware limited liability company, NNN Western Place 1, LLC, a Delaware limited
liability company, NNN Western Place 2, LLC, a Delaware limited liability
company, NNN Western Place 3, LLC, a Delaware limited liability company, NNN
Western Place 4, LLC, a Delaware limited liability company, NNN Western Place 5,
LLC, a Delaware limited liability company, NNN Western Place 6, LLC, a Delaware
limited liability company, and NNN Western Place 7, LLC, a Delaware limited
liability company
          “Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement for the refinancing of the Property and the operation of the Project.
          “Loan Amount” shall mean Twenty-Eight Million and No/100 Dollars
($28,000,000.00).
          “Loan Documents” shall mean this Agreement, the Note, the Mortgage,
Financing Statements, the Guaranty, the Environmental Indemnity, the
Subordination of Property Management Agreement and all other documents and
instruments (other than any Swap Contracts) now or hereafter executed and
delivered in connection with this Agreement and the Loan described herein.
          “London Banking Day” means a day on which dealings in dollar deposits
are conducted by and between banks in the London interbank eurodollar market.
          “LP Borrower” means GREIT — Western Place, LP, a Texas limited
partnership.
          “Maturity Date” shall mean the date upon which the Loan becomes due
and payable, which date shall be February 28, 2009.
          “Mortgage” shall mean a Deed of Trust, Assignment, Security Agreement
and Fixture Filing executed by Borrower, as trustor, and naming Lender as
beneficiary, creating a first lien on the Property, the Improvements, and all
other buildings, fixtures and improvements now or hereafter owned or acquired by
Borrower and situated on the Property, and all rights and easements appurtenant
thereto, securing indebtedness and obligations pursuant to the Loan Documents
and any Swap Contracts with Lender or its Affiliates, all in form and substance
acceptable to Lender, as such Mortgage may be amended, modified, supplemented,
renewed and restated from time to time.
          “Net Operating Income” shall mean the amount of (a) Rental Income for
the applicable three (3) month period of time in question, less (b) the amount
of Operating Expenses for such period of time.
          “Non-Related Party” shall mean a person or entity that is not an
Affiliate of Borrower.
          “Note” shall mean the Promissory Note of even date herewith evidencing
the Loan and secured by the Mortgage, as such note may be amended, modified,
supplemented, renewed or restated from time to time.

-5-



--------------------------------------------------------------------------------



 



          “Obligations” means all indebtedness and obligations owing by Borrower
to Lender under the Loan Documents.
          “Operating Expenses” shall mean any and all costs and expenses
incurred in connection with the Project (or which should have been incurred to
operate and maintain the Project in a first class manner) during the applicable
three-month time period in question as reasonably determined by Lender,
including without limitation (a) taxes and assessments imposed upon the Project
which are reasonably allocable to such time period, (b) bond assessments which
are reasonably allocable to such time period, (c) insurance premiums for
casualty insurance and liability insurance carried in connection with the
Project which are reasonably allocable to such time period, (d) operating
expenses incurred by Borrower for the management, operation, cleaning, leasing,
maintenance and repair of the Project which are reasonably allocable to such
time period, including a management fee as approved by Lender, and (e) a
sufficient replacement reserve (based on an annual rate of $0.15 per foot), but
excluding depreciation, debt service and capital expenditures). Operating
Expenses shall not include any depreciation, interest, principal, loan fees,
extension fees or other payments on the Loan.
          “Permitted Exceptions” means the matters approved by Lender as
permitted exceptions of title with respect to the Property and set forth as
exceptions to title in the Title Insurance Policy approved by Lender.
          “Person” shall mean a natural person, a partnership, a joint venture,
an unincorporated association, a limited liability company, a corporation, a
trust, any other legal entity, or any Governmental Authority.
          “Project” shall mean the Property and the Improvements.
          “Property” shall mean the real property described in Exhibit A
attached hereto.
          “Rental Income” shall mean the rental income received by Borrower, as
reasonably determined by Lender, for the three (3) month period of time in
question from the tenant Leases of the Improvements which are then in effect
(and as to which the tenants thereunder are in possession and paying rent, and
are not in default) or any other income, if any, generated by Borrower’s
ownership and operation of the Project.
          “Subordination of Property Management Agreement” shall mean that
certain Subordination of Property Management Agreement of even date herewith
executed by Borrower and property manager, in form and content satisfactory to
Lender.
          “Swap Contract” shall mean any agreement, whether or not in writing,
relating to any transaction that is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap or
option, bond, note or bill option, interest rate option, forward foreign
exchange transaction, interest cap, collar or floor transaction, currency swap,
cross-currency rate swap, swap option, currency option or any other similar
transaction (including any option to enter into the foregoing) or any
combination of the foregoing, and, unless the context otherwise clearly
requires, any form of master agreement published by the International Swaps and
Derivatives Association, Inc., or any other master agreement, together

-6-



--------------------------------------------------------------------------------



 



with any related schedules and confirmations, as amended, supplemented,
superseded or replaced from time to time, relating to or governing any or all of
the foregoing.
          “TI/LC/CapEx Holdback” means the portion of the Loan in the amount of
$3,750,000.00 allocated on the Budget under the “Tenant Improvements” line item.
          “TIC Agreement” means that certain Amended and Restated Tenants In
Common Agreement dated as of _________, 2008, by and between each Borrower.
          “Title Company” shall mean Commonwealth Land Title Insurance Company,
or such other title insurance company as Lender may approve from time to time.
          “Title Insurance Policy” shall mean a title insurance policy in the
form of an American Land Title Association Loan Policy (1992) extended coverage
(without revision, modification or amendment) issued by the Title Company, in
form and substance satisfactory to Lender and containing such endorsements as
Lender may require.
          “Triple Net Guarantor” shall mean NNN Realty Advisors, LLC, a Delaware
corporation.
          “Triple Net Guaranty” shall mean that certain Repayment Guaranty of
even date herewith executed by Triple Net Guarantor, in form and content
satisfactory to Lender.
          “Trust Guarantor” shall mean Gary H. Hunt, W. Brand Inlow, Edward A.
Johnson, D. Fleet Wallace, and Gary T. Wescombe, as Trustees of the G REIT
Liquidating Trust dated January 22, 2008
          “Trust Guaranty” shall mean that certain Repayment Guaranty of even
date herewith executed by the Trust Guarantor, in form and content satisfactory
to Lender.
          “Unmatured Event of Default” shall mean an event or condition which
with notice or lapse of time, or both, would become an Event of Default.
          1.2 Accounting Terms. For purposes of this Agreement, all accounting
terms not otherwise defined herein or in the Recitals shall have the meanings
assigned to them in conformity with generally acceptable accounting standards
and principles, consistently applied (“GAAP”).
ARTICLE II
THE LOAN
          2.1 Agreement to Lend and Borrow. Subject to the terms and conditions
of this Agreement, Lender agrees to lend to Borrower and Borrower agrees to
borrow from Lender the Loan Amount (or such lesser amount as Borrower requests
that Lender advance). The Loan proceeds shall be used for the purposes of
financing the Property and operating the Project in accordance with this
Agreement, and other uses reasonably approved by Lender. All amounts advanced
under the Loan and repaid shall not be re-borrowed.

-7-



--------------------------------------------------------------------------------



 



          2.2 Evidence of Indebtedness. The Loan shall be evidenced by the Note.
In the event of any inconsistency between the Note and this Agreement, the
provisions of this Agreement shall prevail.
          2.3 Interest Rate.
          (a) Payment. The Loan shall bear interest on the unpaid principal
amount thereof at a rate per annum equal to the Interest Rate. Interest shall be
payable in arrears and shall be due on the first day of each calendar month and
on the Maturity Date (as it may be extended) and on the date the outstanding
principal amount of the Note is repaid in full.
          (b) Rate after Default. If all or a portion of the principal amount of
the Loan made hereunder or any installment of interest on the Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise and
after any applicable opportunity to cure), any such overdue principal amount
and, to the extent permitted by applicable law, any overdue installment of
interest on the Loan shall, without limiting any other rights of Lender, bear
interest, payable on demand, for each day until paid at the Default Rate. After
the occurrence and during the continuance of an Event of Default, the principal
amount of the Loan (and, to the extent permitted by applicable law, all accrued
interest thereon) may, at the election of Lender, bear interest at the Default
Rate.
          (c) Computation of Interest. Interest in respect of the Loan shall be
calculated on the basis of a 360-day year for the actual days elapsed. Each
determination of an interest rate by Lender pursuant to any provision of this
Agreement shall be conclusive and binding on Lender and Borrower in the absence
of manifest error.
          (d) No Deductions. All payments of principal or interest under the
Note shall be made without deduction of any present and future taxes, levies,
imposts, deductions, charges or withholdings, which amounts shall be owed and
paid by Borrower. Borrower will pay the amounts necessary such that the gross
amount of the principal and interest received by Lender is not less than that
required by the Note.
          (e) Order of Application. Any payments received by Lender will be
applied in the following order: (1) late charges; (2) impound payments for taxes
and insurance (if any); (3) interest; and (4) principal.
          2.4 Maturity of the Loan. All principal owing on the Loan, and all
accrued interest and other sums owing under the Loan Documents not otherwise
paid when due, shall be due and payable in full on the Maturity Date.
          2.5 Prepayment. Upon not less than thirty (30) days’ prior written
notice to Lender, Borrower may prepay the Loan, in whole or in part (provided
Lender shall have no obligations to readvance any repaid principal), without
prepayment premium (but subject to any costs set forth in any Swap Contract
should Lender in its sole discretion elect to terminate any such Swap Contract
provided by Lender or its Affiliate upon any such prepayment).

-8-



--------------------------------------------------------------------------------



 



          2.6 Security. Payment of the Notes shall be secured by the following:
          (a) The Mortgage;
          (b) To the extent to which they may be assigned, all other rights,
licenses, permits, franchises, authorizations, approvals and agreements relating
to the use, occupancy or operation of the Project; and
          (c) The Financing Statement.
          2.7 Fees.
          (a) Loan Fee. On the Closing Date, Borrower shall pay to Lender a loan
fee in the amount of One Hundred Twelve Thousand and No/100 Dollars
($112,000.00).
          (b) Extension Fees. Borrower shall pay all fees for any maturity date
extension as and when due pursuant to this Agreement.
          (c) Exit Fee. Borrower shall pay to Lender an exit fee of $70,000.00.
This exit fee shall be payable in full upon the first to occur of (i) any Event
of Default, (ii) the Maturity Date (as it may be extended pursuant to
Section 2.4 above), and (iii) repayment of the Loan in full. Notwithstanding the
above, payment by Borrower of the exit fee shall be waived by Lender if
(1) Borrower obtains a permanent loan from Wachovia Real Estate Capital Markets
for the refinance of the Property, or (2) the Property is sold to a
non-affiliated third party and the Loan is repaid in full prior to the Maturity
Date. Borrower acknowledges, however, that Lender has made no commitment,
express or implied, to provide any such refinance loan, and Lender is under no
obligation to provide any such loan.
          2.8 Increased Costs.
          (a) If any Change in Law shall: (i) impose, modify or deem applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, Lender; (ii) subject Lender to any tax of any
kind whatsoever with respect to this Agreement or the Loan, or change the basis
of taxation of payments to Lender in respect thereof; or (iii) impose on Lender
or the London interbank market any other condition, cost or expense affecting
this Agreement or the Loan or participation therein; and the result of any of
the foregoing shall be to increase the cost to Lender of making or maintaining
the Loan (or of maintaining its obligation to make the Loan), or to reduce the
amount of any sum received or receivable by Lender hereunder (whether of
principal, interest or any other amount) then, upon request of Lender, Borrower
will pay to Lender such additional amount or amounts as will compensate Lender
for such additional costs actually incurred or reduction actually suffered.
          (b) If Lender determines that any Change in Law affecting Lender or
any Lending Office of Lender or Lender’s holding company, if any, regarding
capital

-9-



--------------------------------------------------------------------------------



 



requirements has or would have the effect of reducing the rate of return on
Lender’s capital or on the capital of Lender’s holding company, if any, as a
consequence of this Agreement, the Loan to a level below that which Lender or
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration Lender’s policies and the policies of Lender’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to Lender such additional amount or amounts as will compensate Lender or
Lender’s holding company for any such reduction suffered.
ARTICLE III
CONDITIONS PRECEDENT
          3.1 Closing. Lender’s obligations to close the Loan and perform under
this Agreement are expressly conditioned upon (i) Borrower’s satisfaction of all
of the conditions set forth in Exhibit C hereto; (ii) Borrower’s satisfaction of
the conditions for disbursement set forth in Article IV (as applicable);
(iii) the Title Company’s unconditional commitment to issue the Title Insurance
Policy; and (iv) Borrower’s delivery to Lender of the following documents, in
form and content satisfactory to Lender, duly executed (and acknowledged where
necessary) by the appropriate parties thereto:
          (a) This Agreement;
          (b) The Note;
          (c) The Mortgage, which shall be duly recorded in the official records
of the County;
          (d) The Financing Statements, each of which shall be duly filed with
the applicable Secretary of State of each Borrower’s formation;
          (e) The Guaranty;
          (f) The Environmental Indemnity;
          (g) The Subordination of Property Management Agreement;
          (h) Assignments of all other agreements, contracts, rights, permits,
licenses, entitlements, authorizations, and franchises relating to the Project,
and consents to such assignments where deemed appropriate by Lender; and
          (i) Such other documents that Lender may reasonably require.
ARTICLE IV
LOAN DISBURSEMENTS
          4.1 Recordation Disbursements. Upon recordation of the Mortgage and
satisfaction of all conditions set forth herein, provided that the Title Company
has issued or is

-10-



--------------------------------------------------------------------------------



 



irrevocably committed in writing to issue to Lender the Title Insurance Policy
referred to in Section 5.1 hereof, Lender shall disburse to Borrower the
entirety of the Loan proceeds minus the TI/LC/CapEx Holdback.
          4.2 Subsequent Disbursements. Subsequent to recordation of the
Mortgage and subject to the provisions of this Agreement, Borrower shall be
entitled to disbursements of sums as are required to be used for the payment of
leasing commissions, tenant improvements and other capital expenditures as set
forth below.
          4.3 Limitations and Conditions on Disbursements. In addition to the
conditions precedent set forth in Sections 3.1 and 4.1 above, Borrower shall be
entitled to disbursement of the Loan only in accordance with the terms and
conditions of this Agreement (unless waived or modified by Lender) and, in
addition, the following conditions (unless waived or modified by Lender):
          (a) The representations and warranties of Borrower contained in all of
the Loan Documents shall be correct in all material respects on and as of the
date of the disbursement as though made on and as of that date and no Event of
Default or Unmatured Event of Default shall have occurred and be continuing as
of the date of the disbursement;
          (b) No mechanics’ lien shall have been recorded against the Property
that has not been released or bonded over; and
          (c) Lender shall be satisfied that the advance will not be junior in
priority to any mechanics’ or materialmen’s liens or any intervening or other
liens on the Property other than Permitted Exceptions.
          (d) Excluding the initial advance of the Loan, all advances of the
Loan shall be limited to the purposes and amounts set forth in the categories
set forth in the Budget; provided that notwithstanding any limitations on
disbursements set forth in this Agreement, the budget, or otherwise, Borrower
shall pay all costs and expenses arising in connection with the Project;
          (e) Lender shall not be required to make any requested advance
(excluding the initial advance of the Loan) before five (5) days after the
receipt of a written request therefor from Borrower, and in any event until all
applicable conditions and requirements in this Agreement have been satisfied;
          (f) Lender shall have no obligation to make advances from the
TI/LC/CapEx Holdback more often than once in any one month period; and
          (g) Advances from the TI/LC/CapEx Holdback for capital expenditures
and tenant improvements shall be made on the following conditions (in addition
to those specified in Sections 4.2(a)-(f) above):
          (1) Each request for such an advance shall specify the amount
requested, shall be on forms satisfactory to Lender, and shall be accompanied by

-11-



--------------------------------------------------------------------------------



 



appropriate invoices, bills paid affidavits, lien waivers, title updates,
endorsements to the title insurance, and other documents as may be required by
Lender.
          (2) Borrower shall not use any portion of an advance from the
TI/LC/CapEx Holdback for payment of any other cost except as specifically set
forth in a request for advance approved by Lender in writing.
          (3) For advances from the TI/LC/CapEx Holdback to be used for tenant
improvements, Borrower shall have submitted and Lender shall have approved
(a) the lease for which the tenant improvements are to be constructed, and (b) a
schedule of the tenant improvements setting forth (i) each item of tenant
improvements which Borrower or the applicable tenant intends to undertake;
(ii) the estimated cost of each such item, and (iii) the time schedule for
completing the tenant improvements.
          (4) All tenant improvements constructed by Borrower prior to the date
an advance from the TI/LC/CapEx Holdback for tenant improvements is requested
shall be completed to the satisfaction of Lender in accordance with the plans
therefor approved by the tenant under the applicable lease; provided that to the
extent the construction scheduled for any such tenant improvements contemplates
that construction will extend beyond the date of the tenant improvements
advance, such construction shall be completed prior to the date of the tenant
improvements advance to the extent set forth in the construction schedule.
          (5) Each advance from the TI/LC/CapEx Holdback for capital
expenditures and tenant improvements, except for a final advance from the
TI/LC/CapEx Holdback, shall be in the amount of actual costs incurred or to be
incurred less ten percent (10%) of such costs as retainage to be advanced as
part of a final advance from the TI/LC/CapEx Holdback (however, the retainage
will be advanced on a per-leased premises basis if the conditions contained in
Section 4.3(g)(6) are met for the applicable leased premises).
          (6) As a condition to the funding of the final advance from the
TI/LC/CapEx Holdback for tenant improvements for any space in the Project:
          (1) the tenant under the lease is in occupancy, has accepted the
leased premises and is paying rent under the lease, without offset, credit or
defense, as evidenced by a tenant estoppel certificate executed by such tenant,
addressed to Lender, in form satisfactory to Lender;
          (2) the brokers to whom lease commissions are payable have
acknowledged payment in full of all commissions due with respect to the lease in
question and have released Lender, Borrower, the Project and the lease from all
commissions due with respect to such lease (however,

-12-



--------------------------------------------------------------------------------



 



this acknowledgment and release may be received immediately after such final
advance is advanced); and
          (3) Borrower shall have furnished Lender with (i) a true and correct
copy of the final and unconditional certificate of occupancy for the space under
said lease, issued without restriction by the appropriate governmental authority
having jurisdiction over the Project; and (ii) final original lien waivers
(conditioned only upon receipt of funds from the final advance) executed by each
contractor, subcontractor and materialmen supplying labor or materials for the
tenant improvements.
          (7) As a condition to the funding of the final advance from the
TI/LC/CapEx Holdback for capital expenditures for any space in the Project,
Borrower shall have furnished Lender with final original lien waivers
(conditioned only upon receipt of funds from the final advance) executed by each
contractor, subcontractor and materialmen supplying labor or materials for the
“other improvements” construction referred to in the Budget.
          (h) Advances from the TI/LC/CapEx Holdback for leasing commissions
shall be made to pay leasing commissions in accordance with written leasing
commission agreements approved in writing by Lender (however, Lender shall only
have such right of approval with respect to leasing commission agreements
entered into after the Closing Date); however, Lender shall not be obligated to
make any advance from the TI/LC/CapEx Holdback for leasing commissions for any
portion of any leasing commission until the executed lease, as approved by
Lender, is delivered to Lender, at which time Lender shall make an advance from
the TI/LC/CapEx Holdback for leasing commissions of not more than fifty percent
(50%) of the leasing commission. The remaining portion of any leasing commission
shall be advanced only when (i) the tenant under the lease is in occupancy, has
accepted the leased premises and is paying rent under the lease, without offset,
credit or defense, as evidenced by a tenant estoppel certificate executed by
such tenant, addressed to Lender, in form satisfactory to Lender, and (ii) the
brokers to whom such commissions are payable have acknowledged payment in full
of all commissions due with respect to the lease and have released Lender,
Borrower, the Project and the lease from all commissions due with respect to
such lease (however, this acknowledgment and release may be received immediately
after such applicable remaining portion for any leasing commission is advanced).
          4.4 Debt Service Coverage Ratio. At all times during the term of the
Loan, the Debt Service Coverage Ratio shall equal or exceed 1.25:1.00 as
determined by Lender in its sole and absolute discretion; provided, however, if
the Maturity Date of the Loan is extended pursuant to Section 2.4 above, at all
times thereafter during the term of the Loan, the Debt Service Coverage Ratio
shall equal or exceed 1.30:1.00, as determined by Lender in its sole and
absolute discretion. If for any reason the applicable Debt Service Coverage
Ratio is not met, then Borrower shall, within thirty (30) days after Lender’s
demand, immediately reduce the unpaid principal balance of the Loan in an amount
which would cause the applicable Debt Service Coverage Ratio to be met.

-13-



--------------------------------------------------------------------------------



 



ARTICLE V
TITLE INSURANCE
          5.1 Basic Insurance. Concurrently with the recording of the Mortgage,
Borrower shall, at Borrower’s sole cost and expense, deliver or cause to be
delivered to Lender the Title Insurance Policy issued by the Title Company (and
such reinsurers and coinsurers as Lender may require) with a liability limit of
not less than the full amount of the Loan and with coverage and in form
satisfactory to Lender, insuring Lender’s interest under the Mortgage as a valid
first lien on the Project, together with such reinsurance or coinsurance
agreements or endorsements to the Title Insurance Policy as Lender may require,
which policy shall contain only the Permitted Exceptions from its coverage, and
thereafter Borrower shall, at its own cost and expense, do all things necessary
to maintain the Mortgage as a valid first lien on the Property.
          5.2 Intentionally Omitted.
ARTICLE VI
OPERATION AND MAINTENANCE OF THE PROJECT
          6.1 Operation as First Class Commercial Office Buildings. At all times
during the term of this Agreement, Borrower shall itself (or through a manager
satisfactory to Lender) operate the Project as first class commercial office
buildings.
          6.2 Maintenance. Borrower shall at all times maintain the Project in
good condition and repair (as is more fully set forth in the Mortgage).
ARTICLE VII
LIABILITY, RISK, AND FLOOD INSURANCE
     At all times throughout the Loan term Borrower shall, at its sole cost and
expense, maintain insurance, and shall pay, as the same becomes due and payable,
all premiums in respect thereto, including, but not necessarily limited to:
          7.1 Property. “Special Cause of Loss” insurance on the Improvements in
an amount not less than the full insurable value on a replacement cost basis of
the insured Improvements and personal property related thereto.
          7.2 Liability. Insurance protecting Borrower and Lender against loss
or losses from liability imposed by law or assumed in any written contract and
arising from personal injury, including bodily injury or death, having a limit
of liability of not less than One Million Dollars ($1,000,000) (combined single
limit for personal injury and property damage) and an umbrella excess liability
policy in an amount not less than Fifteen Million Dollars ($15,000,000)
protecting Borrower and Lender against any loss or liability or damage for
personal injury, including bodily injury or death, or property damage. Such
policies must be written on an occurrence basis so as to provide blanket
contractual liability, broad form property damage coverage, and coverage for
products and completed operations.

-14-



--------------------------------------------------------------------------------



 



          7.3 Additional Insurance. Borrower shall provide such other policies
of insurance as Lender may reasonably request in writing.
          7.4 Other Requirements. All required insurance shall be procured and
maintained in financially sound and generally recognized responsible insurance
companies selected by Borrower and subject to the approval of Lender. Such
companies should be authorized to write such insurance in the State of Texas.
The company issuing the policies shall have a financial and performance rating
of “A-IX” or better by A.M. Best Co., in Bests’ Key Guide, or such other rating
acceptable to Lender. All property policies evidencing the required insurance
shall name Lender as first mortgagee, and all liability policies evidencing the
insurance required shall name Lender as additional insured, shall provide for
payment to Lender (or its assignee, as directed by Lender) of the net proceeds
of insurance resulting from any claim for loss or damage thereunder, shall not
be cancelable as to the interests of Lender due to the acts of Borrower, and
shall provide for at least thirty (30) days prior written notice of the
cancellation or modification thereof to Lender.
          7.5 Evidence. All policies of insurance, or certificates of insurance
evidencing that such insurance is in full force and effect, shall be delivered
to Lender on or before the closing date (together with proof of the payment of
the premiums thereof). At least thirty (30) days prior to the expiration or
cancellation of each such policy, Borrower shall furnish Lender evidence that
such policy has been renewed or replaced in the form of a certificate reflecting
that there is in full force and effect, with a term covering the next succeeding
calendar year, insurance of the types and in the amounts required.
ARTICLE VIII
RIGHTS OF INSPECTION; AGENCY
     Lender, or its agent, shall have the right at any time and from time to
time to enter upon the Property for purposes of inspection and conducting
Appraisals.
ARTICLE IX
REPRESENTATIONS AND WARRANTIES
          9.1 Consideration. As an inducement to Lender to execute this
Agreement and to disburse the proceeds of the Loan, Borrower represents and
warrants to Lender that the following statements set forth in this Article IX
are true, correct and complete as of the date hereof and will be true, correct
and complete as of the Closing Date and Borrower acknowledges that the truth and
accuracy of such representations and warranties is also a condition precedent to
Lender’s obligation to make each Loan advance.
          9.2 Organization, Powers and Good Standing.
          (a) Organization and Powers-Borrower. LLC Borrowers are each limited
liability companies, duly organized and validly existing under the laws of the
State of Delaware and are duly qualified to transact business as a limited
liability company under the laws of the State of Texas. LP Borrower is a limited
partnership, duly

-15-



--------------------------------------------------------------------------------



 



organized and validly existing under the laws of the State of Texas and is duly
qualified to transact business as a limited partnership under the laws of the
State of Texas. Borrower has all requisite power and authority and rights to own
and operate its properties, to carry on its businesses as now conducted and as
proposed to be conducted, and to enter into and perform this Agreement and the
other Loan Documents. The address of Borrower’s principal place of business is
1551 N. Tustin Avenue, Suite 300, Santa Ana, California 92705.
          (b) Organization and Powers-Guarantor.
          (1) NNN Realty Advisors, Inc. is a corporation, duly organized and
validly existing under the laws of the State of Delaware. Guarantor has all
requisite power and authority and rights to own and operate its properties, to
carry on its businesses as now conducted and as proposed to be conducted, and to
enter into and perform the Environmental Indemnity and the other Loan Documents.
The address of Guarantor’s principal place of business is 1551 N. Tustin Avenue,
Suite 300, Santa Ana, California 92705.
          (2) G REIT Liquidating Trust dated January 22, 2008 is duly formed and
validly existing, and has the power to own its assets and to transact the
business in which it is now engaged.
          (c) Good Standing. LLC Borrowers have made all filings and are in good
standing in the States of Delaware and Texas and in each other jurisdiction in
which the character of the property they own or the nature of the business they
transact makes such filings necessary or where the failure to make such filings
could have a materially adverse effect on the business, operations, assets or
condition (financial or otherwise) of LLC Borrowers. LP Borrowers has made all
filings and is in good standing in the State of Texas and in each other
jurisdiction in which the character of the property it owns or the nature of the
business it transacts makes such filings necessary or where the failure to make
such filings could have a materially adverse effect on the business, operations,
assets or condition (financial or otherwise) of LP Borrower. Guarantor has made
all filings and is in good standing in the State of Delaware and the State of
Maryland and in each other jurisdiction in which the character of the property
it owns or the nature of the business it transacts makes such filings necessary
or where the failure to make such filings could have a materially adverse effect
on the business, operations, assets or condition (financial or otherwise) of
Guarantor.
          (d) Non-foreign Status. No Borrower is a “foreign corporation,”
“foreign partnership,” “foreign trust,” or “foreign estate,” as those terms are
defined in the Internal Revenue Code and the regulations promulgated thereunder.
Each Borrower’s U.S. employer identification number is as set forth on the
signature page hereof.

-16-



--------------------------------------------------------------------------------



 



          9.3 Authorization of Loan Documents.
          (a) Authorization. The execution, delivery and performance of the Loan
Documents by each Borrower are within such Borrower’s powers and have been duly
authorized by all necessary action by such Borrower.
          (b) No Conflict. The execution, delivery and performance of the Loan
Documents by each Borrower will not violate (i) any Borrower’s operating
agreement or partnership agreement or articles of organization; or (ii) to each
Borrower’s knowledge, any legal requirement affecting any Borrower or any of its
properties; or (iii) any agreement to which any Borrower is bound or to which it
is a party and will not result in or require the creation (except as provided in
or contemplated by this Agreement) of any lien upon any of such properties.
          (c) Binding Obligations. This Agreement and the other Loan Documents
have been duly executed by each Borrower, and are legally valid and binding
obligations of each Borrower, enforceable against each Borrower in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity.
          9.4 Compliance with Laws. The Property consists of a legal and
separate parcel or parcels under applicable law and for tax assessment purposes.
The Improvements were constructed in compliance with, and the Project presently
complies fully with, all restrictive covenants and all applicable laws and
regulations, including, without limitation, all building codes, environmental
laws and the Americans With Disabilities Act (Public Law 101-336).
          9.5 No Material Defaults. There exists no material violation of or
material default by any Borrower and no event has occurred which, upon the
giving of notice or the passage of time, or both, would constitute a material
default with respect to (a) the terms of any instrument evidencing or securing
any material indebtedness secured by the Project, (b) any material lease or
other agreement affecting the Project to which any Borrower is a party, (c) to
Borrower’s knowledge, any material license, permit, statute, ordinance, law,
judgment, order, writ, injunction, decree, rule or regulation of any
Governmental Authority, or any determination or award of any arbitrator to which
any Borrower or the Project may be bound, or (d) any mortgage, instrument,
agreement or document by which any Borrower, or any of its properties is bound:
(i) which involves any Loan Document, (ii) that might materially and adversely
affect the ability of any Borrower to perform its obligations under any of the
Loan Documents, any Swap Contracts or any other material instrument, agreement
or document to which it is a party, or (iii) which might adversely affect the
first priority of the liens created by this Agreement or any of the Loan
Documents.
          9.6 Litigation; Adverse Facts. No Borrower has knowledge of any
action, suit, investigation, proceeding or arbitration (whether or not
purportedly on behalf of Borrower) at law or in equity or before or by any
foreign or domestic court or other governmental entity (a “Legal Action”),
pending or, to the knowledge of Borrower, overtly threatened against or
affecting any Borrower or any of its assets which could reasonably be expected
to result in any

-17-



--------------------------------------------------------------------------------



 



material adverse change in the business, operations, assets (including the
Project) or condition (financial or otherwise) of any Borrower or would
materially and adversely affect any Borrower’s ability to perform its
obligations under the Loan Documents. No Borrower is (a) in violation of any
applicable law which violation materially and adversely affects or may
materially and adversely affect the business, operations, assets (including the
Project) or condition (financial or otherwise) of any Borrower, (b) subject to,
or in default with respect to any other legal requirement that would have a
materially adverse effect on the business, operations, assets (including the
Project) or condition (financial or otherwise) of any Borrower, or (c) in
default with respect to any agreement to which Borrower is a party or to which
any Borrower is bound. There is no Legal Action pending or, to the knowledge of
any Borrower, threatened against or affecting any Borrower questioning the
validity or the enforceability of this Agreement or any of the other Loan
Documents.
          9.7 Title to Properties; Liens. Borrower has good and legal title to
all properties and assets reflected in its most recent balance sheet delivered
to Lender, except for assets disposed of in the ordinary course of business
since the date of such balance sheet. Borrower is the sole owner of, and has
good and marketable title to the fee interest in the Property, and the
Improvements and all other real property described in the Mortgage, free from
any adverse lien, security interest or encumbrance of any kind whatsoever,
excepting only (a) liens and encumbrances shown on the Title Policy, (b) liens
and security interests in favor of Lender, and (c) other matters which have been
approved in writing by Lender.
          9.8 Disclosure. There is no fact known to any Borrower that materially
and adversely affects the business, operations, assets or condition (financial
or otherwise) of any Borrower that has not been disclosed in this Agreement or
in other documents, certificates and written statements furnished to Lender in
connection herewith.
          9.9 Payment of Taxes. All tax returns and reports of any Borrower
required to be filed by it have been timely filed, and all taxes, assessments,
fees and other governmental charges upon Borrower and upon its properties,
assets, income and franchises which are due and payable have been paid when due
and payable.
          9.10 Securities Activities. No Borrower is not engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any margin stock (as defined within
Regulations G, T and U of the Board of Governors of the Federal Reserve System),
and none of the value of any Borrower’s assets consists of such margin stock. No
part of the Loan will be used to purchase or carry any margin stock or to extend
credit to others for that purpose or for any other purpose that violates the
provisions of Regulations U or X of said Board of Governors.
          9.11 Government Regulations. No Borrower is subject to regulation
under the Investment Company Act of 1940, the Federal Power Act, the Public
Utility Holding Company Act of 1935, the Interstate Commerce Act or to any
federal or state statute or regulation limiting its ability in incur
indebtedness for money borrowed.
          9.12 Rights to Project Agreements, Permits and Licenses. Borrower is
the true owner of all rights in and to all existing agreements, permits and
licenses relating to the Project,

-18-



--------------------------------------------------------------------------------



 



and will be the true owner of all rights in and to all future agreements,
permits and licenses relating to the Project.
          9.13 Access. All streets and easements necessary for the operation of
the Project are available to the boundaries of the Property.
          9.14 Use of Project. To Borrower’s knowledge, the Improvements and the
Property, and their use as commercial office buildings, comply fully with all
applicable laws and restrictive covenants, including, without limitation, all
zoning laws (except for certain matters which do not comply with current ADA and
fire code requirements, but which complied with previous requirements, and with
respect to which the city of Hayward has waived the current non-compliance).
          9.15 Financial Condition. The financial statements and all financial
data previously delivered to Lender in connection with the Loan and/or relating
to Borrower are true, correct and complete in all material respects. Such
financial statements fairly present the financial position of the parties who
are the subject thereof as of the date thereof. No material adverse change has
occurred in such financial position, no borrowings have been made by any
Borrower since the date thereof which are secured by, or might give rise to, a
lien or claim against the Project, the proceeds of this Loan, or other assets of
any Borrower.
          9.16 Personal Property. Borrower is now and shall continue to be the
sole owner of the personal property constituting part of the Collateral free
from any adverse lien, security interest or adverse claim of any kind
whatsoever, except for liens or security interests in favor of Lender.
          9.17 No Condemnation. No condemnation proceedings or moratorium is
pending or, to Borrower’s knowledge, threatened against the Project or the
Property (or any portion thereof) which would materially impair the use,
occupancy or full operation of the Project in any manner whatsoever.
          9.18 Other Loan Documents. Each of the representations and warranties
of Borrower contained in any of the other Loan Documents is true and correct in
all material respects. All of such representations and warranties are
incorporated herein for the benefit of Lender.
          9.19 Guarantor. Each Guarantor has full right, power and authority to
execute, deliver and carry out the terms of the Guaranty and Environmental
Indemnity and, when executed and delivered pursuant thereto, the Guaranty and
the Environmental Indemnity will constitute the valid, binding and legal
obligations of each Guarantor, enforceable against each Guarantor in accordance
with its terms subject to bankruptcy, insolvency, moratorium and similar laws
affecting creditors generally and to general principles of equity.
          9.20 No Lease Defaults. There are no defaults by Borrower, to
Borrower’s knowledge, or any tenant under any Lease.

-19-



--------------------------------------------------------------------------------



 



          9.21 Defects. To Borrower’s knowledge, there are no defects, facts or
conditions affecting the Project which would make it unsuitable for its present
use and operation as commercial office buildings.
          9.22 ERISA. As of the Closing Date and throughout the term of the
Loan, (a) Borrower is not and will not be an “employee benefit plan” as defined
in ERISA, and (b) the assets of Borrower do not and will not constitute “plan
assets” of one or more such plans for purposes of Title I of ERISA.
ARTICLE X
COVENANTS OF BORROWER
          10.1 Consideration. As an inducement to Lender to execute this
Agreement and to make each disbursement of the Loan, Borrower hereby covenants
as set forth in this Article X, which covenants shall remain in effect so long
as the Note shall remain unpaid or any obligation of Borrower under any other
Loan Documents or under any Swap Contracts remain outstanding or unperformed.
          10.2 Existence. Each Borrower shall and shall cause each Guarantor (if
other than an individual) to continue to be validly existing under the laws of
the jurisdiction of its organization.
          10.3 Books and Records; Access by Lender. Borrower shall maintain a
single, standard, modern system of accounting (including, without limitation, a
single, complete and accurate set of books and records of its assets, business,
financial condition, operations, property, prospects and results of operation in
accordance with good accounting practice and on a cash basis). During business
hours and upon reasonable advance written notice, Borrower will give
representatives of Lender access to all assets, books, documents, property, and
records of Borrower and will permit such representatives to inspect such assets
and property and to audit, copy, examine and make excerpts from such books,
documents and records.
          10.4 No Encumbrances. Borrower will not permit any lien, levy,
attachment or restraint to be made or filed against the Project, or any portion
thereof, which is not released or bonded over (to Lender’s satisfaction) within
fifteen (15) days, or permit any receiver, trustee or assignee for the benefit
of creditors to be appointed to take possession of the Project or any portion
thereof, except for lien claims filed or asserted against the Property or the
Project and concerning which Borrower is in full compliance with the applicable
provisions of the Mortgage.
          10.5 Compliance with Laws. Borrower shall comply with all applicable
laws, statutes, regulations, codes and requirements, as amended from time to
time (including, without limitation, all environmental laws, building, zoning
and use laws, requirements, regulations and ordinances, and the Americans With
Disabilities Act), all CC&Rs and all obligations created by private contracts
and leases which affect ownership, development, construction, equipping,
fixturing, use or operation of the Project. If requested by Lender, Borrower
shall deliver to Lender, promptly after receipt thereof, copies of all permits
and approvals received from Governmental Authorities relating to the
development, construction, use, occupancy or operation

-20-



--------------------------------------------------------------------------------



 



of the Project to the extent such items are in Borrower’s possession or are
reasonably obtainable by Borrower.
          10.6 Personal Property. Borrower will not install materials, personal
property, equipment or fixtures subject to any security agreement or other
agreement or contract wherein the right is reserved to any person, firm or
corporation to remove or repossess any such materials, equipment for fixtures,
or whereby title to any of the same is not completely vested in Borrower at the
time of installation, other than medical equipment purchased with purchase money
financing, without Lender’s prior written consent.
          10.7 Assessments. Borrower shall pay or discharge all lawful claims,
including taxes, assessments and governmental charges or levies imposed upon
Borrower or its income or profits or upon any property (including the Project)
belonging to Borrower (all the above collectively hereinafter referred to as
“Impositions”), prior to the date upon which penalties attach thereto, and
submit evidence satisfactory to Lender confirming the payment of all Impositions
against the Project. Borrower has the right before any delinquency occurs to
contest or object to the amount or validity of any such Imposition by
appropriate proceedings, but this will not be deemed or construed in any way as
relieving, modifying or extending Borrower’s covenant to pay any such Imposition
at the time and in the manner provided in this Section 10.7, unless Borrower has
given prior written notice to Lender of Borrower’s intent to so contest or
object to an Imposition, and unless, at Lender’s sole option, (i) Borrower
demonstrates to Lender’s reasonable satisfaction that the proceedings to be
initiated by Borrower will conclusively operate to prevent the sale of the
Collateral, or any part thereof, to satisfy such Imposition prior to final
determination of such proceedings; or (ii) Borrower furnishes a good and
sufficient bond or surety as requested by and reasonably satisfactory to Lender;
or (iii) Borrower demonstrates to Lender’s reasonable satisfaction that Borrower
has provided as good and sufficient undertaking as may be required or permitted
by law to accomplish a stay of any such sale.
          10.8 Information and Statements. Borrower shall furnish to Lender:
          (a) as soon as the same are available, and in any event within one
hundred twenty (120) days after the end of each fiscal year of Borrower,
certified by an officer of Borrower, a copy of the current company-prepared
financial statements of Borrower, prepared in accordance with sound accounting
principles, consistently applied, which shall consist of (1) a balance sheet as
of the end of the relevant fiscal year, (2) statements of income and expenses of
Borrower for such fiscal year (together, in each case, with the comparable
figures for the previous fiscal year), (3) statements of income and expenses and
changes in financial position of the Project for such fiscal year (together, in
each case with comparable figures for the corresponding fiscal year), and
(4) cash flow statements of Borrower;
          (b) copies of filed federal income tax returns of Borrower and each
Guarantor for each taxable year (with all K-1s and other forms and supporting
schedules attached), on or before October 30 of each year;

-21-



--------------------------------------------------------------------------------



 



          (c) a copy of the filed Form 10-K of each Guarantor for each fiscal
year, within one hundred twenty (120) days after each Guarantor’s fiscal year
end;
          (d) as soon as the same are available, and in any event within
forty-five (45) days after the end of each fiscal quarter of each Guarantor,
certified by an officer of each Guarantor, (i) a copy of the current
company-prepared financial statements of each Guarantor, prepared upon a GAAP
accrual basis, and (ii) a certification that each Guarantor has met the
financial covenants as set forth in Section 14 and 15 of the Guaranty, certified
by an officer of each Guarantor. However, the financial statements delivered by
Trust Guarantor in accordance with this Section 10.8(d) will consist of a
Statement of Net Assets and a Statement of Changes in Net Assets, prepared on a
liquidation GAAP basis.
          (e) as soon as the same are available, and in any event within sixty
(60) days after the end of each fiscal quarter, deliver to Lender a detailed
rent roll, in form and detail reasonably satisfactory to Lender, for the Project
for the preceding fiscal quarter; and
          (f) such other information concerning Borrower, Guarantor, the
Project, and the assets, business, financial condition, operations, property,
prospects, and results of operations of Borrower and Guarantor as Lender
reasonably requests from time to time.
          10.9 Representations and Warranties. Until repayment of the Note and
all other obligations secured by the Mortgage, the representations and
warranties of Article IX shall remain true and complete in all material
respects.
          10.10 Trade Names. Borrower shall immediately notify Lender in writing
of any change in the legal, trade or fictitious business names used by Borrower
and shall, upon Lender’s request, execute any additional financing statements
and other certificates necessary to reflect the change in trade names or
fictitious business names.
          10.11 Further Assurances. Borrower shall execute and deliver from time
to time, promptly after any request therefor by Lender, any and all instruments,
agreements and documents and shall take such other action as may be necessary or
desirable in the opinion of Lender to maintain, perfect or insure Lender’s
security provided for herein and in the other Loan Documents, including, without
limitation, the authorization of UCC-1 renewal statements, the execution of such
amendments to the Mortgage and the other Loan Documents and the delivery of such
endorsements to the Title Company, all as Lender shall reasonably require, and
Borrower shall pay all fees and expenses (including reasonable attorneys’ fees)
related thereto. Promptly upon the request of Lender, Borrower shall execute and
deliver a Certification of Non- Foreign Status.
          10.12 Notice of Litigation.
          (a) Borrower shall give, or cause to be given, prompt written notice
to Lender of (a) any action or proceeding which is instituted by or against any
Borrower or Trust Guarantor in any Federal or state court or before any
commission or other

-22-



--------------------------------------------------------------------------------



 



regulatory body, Federal, state or local, foreign or domestic, or any such
proceedings which are threatened in writing against it, which, if adversely
determined, would be likely to have a material and adverse effect upon any
Borrower’s or Trust Guarantor’s (as applicable) business, operations,
properties, assets, management, ownership or condition (financial or otherwise),
(b) any other action, event or condition of any nature which may have a material
and adverse effect upon any Borrower’s or any Guarantor’s (as applicable)
business, operations, management, assets, properties, ownership or condition
(financial or otherwise), or which, with notice or lapse of time or both, would
constitute an Event of Default or a default under any other contract, instrument
or agreement to which Borrower or any Guarantor is a party to by or to which
Borrower or any Guarantor or any of their properties or assets may be bound or
subject, and (c) any actions, proceedings or notices adversely affecting the
Project or Lender’s interest therein by any zoning, building or other municipal
officers, offices or departments having jurisdiction with respect to the
Project.
          (b) Borrower shall give, or cause to be given, prompt written notice
to Lender of (a) any action or proceeding which is instituted by or against
Triple Net Guarantor in any Federal or state court or before any commission or
other regulatory body, Federal, state or local, foreign or domestic, or any such
proceedings which are threatened in writing against it, which, if adversely
determined, would be likely to have a material and adverse effect upon its
business, operations, properties, assets, management, ownership or condition
(financial or otherwise).
          10.13 Good Standing. LLC Borrowers shall each maintain their good
standing in Delaware and Texas and preserve their existence and all rights and
franchises material to their business, and LP Borrower shall maintain its good
standing in Texas and preserve its existence and all rights and franchises
material to its business. Each Borrower shall cause Guarantor (if other than an
individual) to maintain and preserve its existence.
          10.14 Hazardous Materials. Borrower will not use, and will not permit
the use of, any Hazardous Substance (as defined in the Environmental Indemnity)
in connection with the Project except as permitted by applicable law and the
Environmental Indemnity.
          10.15 Intentionally Omitted.
          10.16 Government Regulation. No Borrower shall (a) be or become
subject at any time to any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits Lender from making any advance or extension of credit
to any Borrower or from otherwise conducting business with any Borrower, or (b)
fail to provide documentary and other evidence of each Borrower’s identity as
and when requested by Lender at any time to enable Lender to verify each
Borrower’s identity or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318.
          10.17 Negative Covenants. Borrower shall not, without the prior
written consent of Lender in Lender’s sole and absolute discretion, do or permit
to be done any of the following:

-23-



--------------------------------------------------------------------------------



 



          (a) Indebtedness. Borrower shall not incur or become liable for any
Indebtedness, whether secured or unsecured, in favor of any Person, other than:
          (1) the Loan;
          (2) trade debt incurred in the ordinary course of each Borrower’s
business and paid in the ordinary course of each Borrower’s business and in any
event in not more than sixty (60) days; and
          (3) obligations under Swap Contracts permitted under Section 12.27
hereof.
          (b) Liens and Encumbrances. No Borrower shall create, incur or suffer
to exist any lien or encumbrance (which is not released or bonded over, to
Lender’s satisfaction, within fifteen (15) days) in, of or on any of the
property of such Borrower except for Permitted Exceptions.
          (c) Fundamental Changes. Borrower shall not, and Borrower shall not
permit Guarantor to, dissolve or liquidate or become a party to any merger or
consolidation.
          (d) Distributions. No Borrower shall declare or pay any distributions
or redeem, repurchase or otherwise acquire or retire any of its capital stock or
other ownership interest at any time outstanding, except that, for so long as no
Event of Default or Unmatured Event of Default has occurred and is continuing,
each Borrower may make distributions to its members so long as after giving
effect to any such distribution no Event of Default or Unmatured Event of
Default shall have occurred.
          (e) Affiliates. No Borrower shall enter into any transaction
(including the purchase or sale of any property or service) with, or make any
payment or transfer to, any Affiliate of any Borrower except in the ordinary
course of business and pursuant to the reasonable requirements of such
Borrower’s business and upon fair and reasonable terms no less favorable to
Borrower than Borrower would obtain in a comparable arms-length transaction.
          (f) Amendments to Organizational Documents. No Borrower shall allow
any amendments to be made in the terms of any Borrower’s or any Guarantor’s
organizational documents which would adversely effect in any material respect
Borrower, Guarantor, the Project, any Borrower’s or any Guarantor’s ability to
perform their obligations under the Loan Documents or Lender’s security
interests.
          (g) No Other Business. Borrower will not engage in any business other
than the ownership, management, and operation of the Project and Borrower will
conduct and operate its business as presently conducted and operated.
          (h) No Commingling. No Borrower shall commingle its funds and other
assets with those of any Borrower, any Affiliate, Guarantor, any of Borrower’s
members, managers, partners or shareholders or any other Person.

-24-



--------------------------------------------------------------------------------



 



          (i) Changes. Borrower will not change or in any manner cause or seek a
change in any laws, requirements of Governmental Authorities or obligations
created by private contracts and leases which now or hereafter may significantly
adversely affect the ownership, use or operation of the Project, without the
prior written consent of Lender.
          (j) Change in Ownership. Borrower will not suffer to occur or exist,
whether occurring voluntarily or involuntarily, any change in, or lien or
encumbrance with respect to the legal or beneficial ownership of any interest in
Borrower, any member in Borrower or any other direct or indirect ownership
interest in Borrower or the members in Borrower, except as permitted in the Loan
Documents.
          (k) Leases. Borrower shall not enter into, amend or modify any lease
in excess of 5,000 square feet (each such lease, a “Material Lease”) covering
any portion of the Project without Lender’s prior written consent, in Lender’s
sole discretion; provided, however, Borrower shall also not enter any lease
which is not a Material Lease for which the rent payable under such lease is not
a market rent or the terms are not otherwise market without Lender’s prior
written consent, in Lender’s sole discretion. Borrower shall furnish to Lender,
upon execution, a fully executed copy of each lease entered into by Borrower,
together with all exhibits and attachments thereto and all amendments and
modifications thereof. Borrower shall provide Lender with a copy of each
proposed Material Lease and with financial information on the proposed tenant to
aid Lender in determining whether it will consent thereto. Lender may declare
each such Material Lease (or any other lease) to be prior or subordinate to the
Mortgage, at Lender’s sole option.
          10.18 TIC Agreement. The TIC Agreement and any rights of Borrower
thereunder shall be subordinate to the Mortgage pursuant to the terms of the TIC
Agreement. A memorandum of the TIC Agreement shall be duly recorded in the
Official Records of Tarrant County, Texas substantially concurrently with, but
subsequent to the recording of, the Mortgage. The TIC Agreement shall not be
amended, modified or terminated without Lender’s prior, written consent.
          10.19 Partition. So long as any portion of the Loan remains
outstanding, no Person comprising the Borrower shall seek the partition and sale
of the Project (or any interest therein), whether voluntarily, by court order or
otherwise.
          10.20 Bankruptcy by a Borrower. If any Person comprising the Borrower
becomes the subject of any voluntary or involuntary case or proceeding which
seeks liquidation, reorganization or other relief with respect to its debts or
other liabilities under any bankruptcy, insolvency or other similar law now or
hereafter in effect, then the other Persons comprising the Borrower shall have
the right to purchase the bankrupt Person’s interest in the Project at fair
market value based on an independent MAI appraisal, and such other Persons shall
promptly and diligently pursue such purchase in accordance with the TIC
Agreement.

-25-



--------------------------------------------------------------------------------



 



          10.21 Post-Closing Deliveries. Borrower shall, by February 29, 2008,
cause the fully-executed and notarized (by each Borrower) TIC Agreement to be
recorded in the Official Records of Tarrant County, Texas.
ARTICLE XI
EVENTS OF DEFAULT AND REMEDIES
          11.1 Events of Default. The occurrence of any one or more of the
following shall constitute an Event of Default under this Agreement:
          (a) Failure of Borrower or Guarantor to pay any amounts due pursuant
to this Agreement, the Note or the Loan Documents (including, without
limitation, principal, interest, fees, or other amounts) within ten (10) days
after the date such amount is due.
          (b) Failure by Borrower or Guarantor to pay any amount (other than
principal or interest) when due under this Agreement or any other Loan Document
and the expiration of ten (10) days after written notice of such failure by
Lender to Borrower.
          (c) Failure by Borrower, Guarantor or any other Person referred to
therein to comply with any of the provisions of Article VII or Sections 10.4,
10.16, 10.17(b), (c), (d) and (j), or 10.21.
          (d) Failure by Borrower or Guarantor to perform any other obligation,
or to comply with any term or condition, applicable to Borrower or Guarantor
under any Loan Document that is not referred to in another Section of this
Section 11.1 and the expiration of thirty (30) days after written notice of such
failure by Lender to Borrower; provided, however, that if such default is
susceptible of cure but such cure cannot be accomplished with reasonable
diligence within said period of time, and if Borrower commences to cure such
default promptly after receipt of notice thereof from Lender, and thereafter
prosecutes the curing of such default with reasonable diligence, such period of
time shall be extended for such period of time as may be necessary to cure such
default with reasonable diligence, but not to exceed an additional sixty
(60) days.
          (e) Any representation or warranty by Borrower or Guarantor in any
Loan Document is materially false, incorrect or misleading as of the date made
or renewed.
          (f) The occurrence of any event (including, without limitation, a
change in the financial condition, business, or operations of Borrower or
Guarantor for any reason whatsoever) that materially and adversely affects the
ability of Borrower or Guarantor to perform any of its obligations under the
Loan Documents or under any Swap Contracts.
          (g) Borrower or Guarantor (i) is unable or admits in writing any
Borrower’s or any Guarantor’s inability to pay its monetary obligations as they
become due, (ii) fails to pay when due any monetary obligation, whether such
obligation be direct

-26-



--------------------------------------------------------------------------------



 



or contingent, to any person in excess of $250,000, (iii) makes a general
assignment for the benefit of creditors, or (iv) applies for, consents to, or
acquiesces in, the appointment of a trustee, receiver, or other custodian for
any Borrower or any Guarantor or the property of any Borrower or any Guarantor
or any part thereof, or in the absence of such application, consent, or
acquiescence a trustee, receiver, or other custodian is appointed for any
Borrower or any Guarantor or the property of any Borrower or any Guarantor or
any part thereof, and such appointment is not discharged within sixty (60) days.
          (h) Commencement of any case under the Bankruptcy Code, Title 11 of
the United State Code, or commencement of any other bankruptcy arrangement,
reorganization, receivership, custodianship, or similar proceeding under any
federal, state, or foreign law by any Borrower or any Guarantor.
          (i) If a receiver, trustee or similar officer shall be appointed for
any Borrower or any Guarantor or for all or any substantial part of the property
of any Borrower or any Guarantor without the application or consent of Borrower
or Guarantor and such appointment shall continue undischarged for a period of
sixty (60) days (whether or not consecutive); or any bankruptcy, insolvency,
reorganization, arrangements, readjustment of debt, dissolution, liquidation or
similar proceedings shall be instituted (by petition, application, or otherwise)
against any Borrower or any Guarantor and shall remain undismissed for a period
of sixty (60) days (whether or not consecutive).
          (j) Any material litigation or proceeding is commenced before any
Governmental Authority against or affecting any Borrower or the property of any
Borrower or any part thereof and such litigation or proceeding is not defended
diligently and in good faith by Borrower. Any litigation or proceeding is
commenced before any Governmental Authority against or affecting any Guarantor
which if decided against any Guarantor would materially adversely affect the
Project or any Guarantor’s ability to perform its obligations under the
Guaranty, and such litigation or proceeding is not defended diligently and in
good faith by Guarantor.
          (k) A final judgment or decree for monetary damages or a monetary fine
or penalty (not subject to appeal or as to which the time for appeal has
expired) entered against any Borrower or any Guarantor by any Government
Authority, which together with the aggregate amount of all other such judgments
and decrees against Borrower or Guarantor that remain unpaid or that have not
been discharged or stayed, exceeds $250,000.00, is not paid and discharged or
stayed within thirty (30) days after the entry thereof.
          (l) Commencement of any action or proceeding which seeks as one of its
remedies the dissolution of any Borrower.
          (m) All or any part of the property of any Borrower, or all or any
part of the property of any Guarantor valued in excess of $500,000 in the
aggregate, is attached, levied upon, or otherwise seized by legal process, and
such attachment, levy, or seizure is not quashed, stayed, or released within
thirty (30) days of the date thereof.

-27-



--------------------------------------------------------------------------------



 



          (n) The occurrence of any Accelerating Transfer (as defined in the
Mortgage), unless Lender has consented to such Accelerating Transfer in its sole
and absolute discretion, as more particularly provided in the Mortgage.
          (o) The occurrence of any Event of Default, as such term is defined in
any other Loan Document, after taking into account applicable cure periods.
          (p) (i) A default shall occur in the payment when due (after giving
effect to any applicable notice and grace periods), whether by acceleration or
otherwise, with respect to indebtedness of any Borrower or any Guarantor in an
aggregate amount exceeding $50,000; or (ii) a default shall occur in the
performance or observance of any obligation or condition with respect to
indebtedness in an aggregate amount exceeding $50,000 if the effect of such
default described in this clause (ii) is to permit the acceleration of the
maturity of such indebtedness.
          (q) Any Borrower, any Guarantor or any Person on behalf of Borrower or
Guarantor shall claim or assert that the Loan Documents are not legal, valid and
binding agreements enforceable against Borrower or Guarantor in accordance with
their respective terms; or the Loan Documents shall in any way be terminated
(except in accordance with their terms) or become or be judicially declared
ineffective or inoperative or shall in any way cease to give or provide the
respective liens, security interests, rights, titles, interests, remedies,
powers or privileges intended to be created thereby.
          (r) Any Governmental Authorities take or institute action, which in
the reasonable opinion of Lender, will adversely affect any Borrower’s or any
Guarantor’s ability to repay the Loan or which will materially affect any
Borrower’s or any Guarantor’s condition or operations, if such action remains
effective for more than thirty (30) days.
          (s) Lender fails to have a legal, valid, binding, and enforceable
first priority lien acceptable to Lender (subject to Permitted Exceptions) on
the Property, Improvements and all other collateral.
          (t) Failure of Guarantor to perform or comply with any financial
covenant or agreement contained in the Environmental Indemnity which remains
uncured for thirty (30) days after written notice of such failure by Lender to
Guarantor.
          (u) Any amendment, modification or termination of the TIC Agreement
without Lender’s prior written consent.
          (v) All or any portion of the Project (or any interest therein) is
partitioned, whether voluntarily, by court order, or otherwise, or any action is
commenced by or on behalf of any Person seeking a partition of all or any
portion of the Project, or any interest therein.

-28-



--------------------------------------------------------------------------------



 



          11.2 Remedies.
          (a) Notwithstanding any provision to the contrary herein or any of the
other Loan Documents, upon the happening of any Event of Default under this
Agreement, or upon an Event of Default under any of the other Loan Documents:
(i) Lender’s obligation to make further advances of the Loan shall be suspended,
and (ii) if the Event of Default shall not be cured within the applicable notice
and cure periods, then Lender shall, at its option, have the remedies provided
in the Loan Document breached by Borrower, including, without limitation, the
option to declare all outstanding indebtedness to be immediately due and payable
without presentment, demand, protest or notice of any kind, and the following
remedies: Lender’s obligation to make further disbursements to Borrower shall
terminate; Lender may, at its option, apply any of Borrower’s funds in its
possession to the outstanding indebtedness under the Note whether or not such
indebtedness is then due; and Lender may exercise all rights and remedies
available to it under any or all of the Loan Documents. All sums expended by
Lender for such purposes shall be deemed to have been disbursed to and borrowed
by Borrower and should be secured by the Mortgage on the Property.
          (b) Effective from and after the occurrence of and during the
continuance of an Event of Default, Borrower hereby constitutes and appoints
Lender, or an independent contractor selected by Lender, as its true and lawful
attorney-in-fact with full power of substitution for the performance of each
Borrower’s obligations under this Agreement in the name of Borrower, and hereby
empower said attorney-in-fact to do any or all of the following upon the
occurrence of an Event of Default:
          (1) to employ attorneys to defend against attempts to interfere with
the exercise of power granted hereby;
          (2) to pay, settle or compromise all existing bills and claims which
are or may be liens against the Property, the Improvements or the Project;
          (3) to execute all applications and certificates in the name of
Borrower, which may be required by any other contract;
          (4) to prosecute and defend all actions or proceedings in connection
with the Project and to take such action, require such performance and do any
and every other act as is deemed necessary with respect to the operation of the
Project which any Borrower might do on its own behalf;
          (5) to let new or additional contracts to the extent not prohibited by
their existing contracts; and
          (6) to take such action and require such performance as it deems
necessary under any of the bonds or insurance policies to be furnished
hereunder, to make settlements and compromises with the sureties or insurers
thereunder, and in connection therewith to execute instruments of release and
satisfaction.

-29-



--------------------------------------------------------------------------------



 



     It is understood and agreed that the foregoing power of attorney shall be
deemed to be a power coupled with an interest which cannot be revoked until
repayment of the Loan and performance of all other obligations under the Loan
Documents or any Swap Contracts entered into pursuant to Section 12.27 hereof.
ARTICLE XII
MISCELLANEOUS
          12.1 Assignment. Borrower shall not assign any of its rights under
this Agreement without the prior written consent of Lender, which may be granted
or withheld in the sole and absolute discretion of Lender.
          12.2 Notices. All demands or notices required or which any party
desires to give hereunder or under any other Loan Document shall be in writing
(including, without limitation, telecopy, telegraphic, telex, or cable
communication) and, unless otherwise specifically provided in such other Loan
Document, shall be deemed sufficiently given or furnished if delivered by
personal delivery, by nationally recognized overnight courier service or by
certified United States mail, postage prepaid, addressed to the party to whom
directed at the applicable address specified at the end of this paragraph
(unless changed by similar notice in writing given by the particular party whose
address is to be changed) or by facsimile. Any demand or notice shall be deemed
to have been given either at the time of personal delivery or, in the case of
courier or mail, as of the date of first attempted delivery at the address and
in the manner provided herein, or, in the case of facsimile, upon receipt;
provided that service of a demand or notice required by any applicable statute
shall be considered complete when the requirements of that statute are met.
Notwithstanding the foregoing, no notice of change of address shall be effective
except upon actual receipt. This Section shall not be construed in any way to
affect or impair any waiver of notice or demand provided in this Agreement or in
any other Loan Document or to require giving of notice or demand to or upon any
Person in any situation or for any reason. All notices sent to Borrower may be
sent to NNN Western Place, LLC and delivery of any notices to NNN Western Place,
LLC in compliance with this Section 12.2 shall be deemed to be delivery of
notice to each Borrower. The addresses for notices are as follows:

         
 
  If to Lender:   Wachovia Bank, National Association
 
      Real Estate Financial Services
 
      General Banking Group
 
      Mail Code: CA 6233
 
      15750 Alton Parkway
 
      Irvine, California 92618
 
      Attn: Anne McNeil

-30-



--------------------------------------------------------------------------------



 



         
 
  If to Borrower:   NNN Western Place, LLC
 
      NNN Western Place 1, LLC
 
      NNN Western Place 2, LLC
 
      NNN Western Place 3, LLC
 
      NNN Western Place 4, LLC
 
      NNN Western Place 5, LLC
NNN Western Place 6, LLC
 
      NNN Western Place 7, LLC
 
      GREIT — Western Place, LP
 
      c/o Grubb & Ellis Realty Investors, LLC
 
      1551 N. Tustin Avenue, Suite 300
 
      Santa Ana, California 92705
 
      Attn: Scott Peters
 
       
 
  With a copy to:   Gregory Kaplan, PLC
 
      7 East Second Street
 
      Richmond, Virginia
 
      Attn: Joseph J. McQuade, Esq.
 
      Telephone: (804) 525-1785
 
      Facsimile: (804) 525-1885

          12.3 Authority to File Notices. Borrower irrevocably appoints Lender
at its attorney-in-fact, with full power of substitution, to file for record, at
Borrower’s cost and expense and in Borrower’s name, any notices of completion,
notices of cessation of labor, or any other notices that Lender considers
necessary or desirable to protect its security.
          12.4 Inconsistencies with the Loan Documents. In the event of any
inconsistencies between the terms of this Agreement and any terms of any of the
Loan Documents, the terms of this Agreement shall govern and prevail.
          12.5 No Waiver. No disbursement of proceeds of the Loan shall
constitute a waiver of any conditions to Lender’s obligation to make further
disbursements nor, in the event Borrower is unable to satisfy any such
conditions, shall any such waiver have the effect of precluding Lender from
thereafter declaring such inability to constitute a default under this
Agreement.
          12.6 Lender Approval of Instruments and Parties. All proceedings taken
in accordance with transactions provided for herein; all surveys, appraisals and
documents required or contemplated by this Agreement and the persons responsible
for the execution and preparation thereof; shall be satisfactory to and subject
to reasonable approval by Lender. Lender’s counsel shall be provided with copies
of all documents which they may reasonably request in connection with the
Agreement.
          12.7 Lender Determination of Facts. Lender shall at all times be free
to establish independently, to its satisfaction, the existence or nonexistence
of any fact or facts, the existence or nonexistence of which is a condition of
this Agreement.

-31-



--------------------------------------------------------------------------------



 



          12.8 Incorporation of Preamble, Recitals and Exhibits. The preamble,
recitals and exhibits hereto are hereby incorporated in to this Agreement.
          12.9 Third-Party Consultants. Lender may hire such third-party
consultants as it deems necessary, the costs of which shall be paid by Borrower,
to provide the following services: (a) perform environmental assessments; (b) to
provide Appraisals; and (c) perform such other services as may, from time to
time, be reasonably required by Lender. This obligation on the part of Borrower
shall survive the closing of the Loan and the repayment thereof.
          12.10 Payment of Expenses. Borrower shall pay all taxes and
assessments and all expenses, charges, costs and fees provided for in this
Agreement or relating to the Loan or the Project, including, without limitation,
any fees incurred for recording or filing any of the Loan Documents, title
insurance premiums and charges, tax service contract fees, fees of any
consultants, Lender’s processing and closing fees, Lender’s inspection fees,
reasonable fees and expenses of Lender’s counsel (and any counsel to any
assignee of Lender to which the Loan Documents are pledged as security),
printing, photostating and duplicating expenses, air freight charges, escrow
fees, costs of surveys, premiums of hazard insurance policies and surety bonds
and fees for any appraisal, appraisal review, market or feasibility study
required by Lender. Borrower hereby authorizes Lender to disburse the proceeds
of the Loan to pay such expenses, charges, costs and fees notwithstanding that
Borrower may not have requested a disbursement of such amount. Such disbursement
shall be added to the outstanding principal balance of the Note. The
authorization hereby granted shall be irrevocable, and no further direction or
authorization from Borrower shall be necessary for Lender to make such
disbursements. However, the provision of this Section 12.10 shall not prevent
Borrower from paying such expense, charges, costs and fees from its own funds.
All such expenses, charges, costs and fees shall be Borrower’s obligation
regardless of whether or not Borrower has requested and met the conditions for a
disbursement of the Loan. The obligations on the part of Borrower under this
Section 12.10 shall survive the closing of the Loan and the repayment thereof.
          12.11 Disclaimer by Lender. Lender shall not be liable to any
contractor, subcontractor, supplier, laborer, architect, engineer or any other
party for services performed or materials supplied in connection with the
Project. Lender shall not be liable for any debts or claims accruing in favor of
any such parties against Borrowers or others or against the Property or the
Project. Borrower is not and shall not be an agent of Lender for any purpose.
Lender is not a joint venture partner with Borrower in any manner whatsoever.
Prior to default by Borrower under this Agreement and the exercise of remedies
granted herein, Lender shall not be deemed to be in privity of contract with any
contractor or provider of services to the Project, nor shall any payment of
funds directly to a contractor, subcontractor, or provider of services be deemed
to create any third party beneficiary status or recognition of same by Lender.
Approvals granted by Lender for any matters covered under this Agreement shall
be narrowly construed to cover only the parties and facts identified in any
written approval or, if not in writing, such approvals shall be solely for the
benefit of Borrower.
          12.12 Indemnification. TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER AGREES TO PROTECT, INDEMNIFY, DEFEND AND HOLD HARMLESS LENDER, ITS
DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES FROM AND AGAINST ANY AND ALL
LIABILITY, EXPENSE OR DAMAGE OF ANY

-32-



--------------------------------------------------------------------------------



 



KIND OR NATURE AND FROM ANY SUITS, CLAIMS OR DEMANDS, INCLUDING REASONABLE LEGAL
FEES AND EXPENSES ON ACCOUNT OF ANY MATTER OR THING OR ACTION OR FAILURE TO ACT
BY LENDER, WHETHER IN SUIT OR NOT, ARISING OUT OF THIS AGREEMENT OR IN
CONNECTION HEREWITH, OTHER THAN SUCH CLAIMS AND LIABILITIES AS ARISE SOLELY FROM
THE GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT OF LENDER. Upon receiving
knowledge of any suit, claim or demand asserted by a third party that Lender
believes is covered by this indemnity, Lender shall give Borrower notice of the
matter and an opportunity to defend it, at Borrower’s sole cost and expense,
with legal counsel satisfactory to Lender. Lender may also require Borrower to
defend the matter. The obligations on the part of Borrower under this
Section 12.12 shall survive the closing of the Loan and the repayment thereof.
          12.13 Titles and Headings. The titles and headings of sections of this
Agreement are intended for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
          12.14 Brokers. Borrower and Lender represent to each other that
neither of them knows of any brokerage commissions or finders’ fee due or
claimed with respect to the transaction contemplated hereby. Borrower and Lender
shall indemnify and hold harmless the other party from and against any and all
loss, damage, liability, or expense, including costs and reasonable attorney
fees, which such other party may incur or sustain by reason of or in connection
with any misrepresentation by the indemnifying party with respect to the
foregoing.
          12.15 Change, Discharge, Termination, or Waiver. No provision of this
Agreement may be changed, discharged, terminated, or waived except in writing
signed by the party against whom enforcement of the change, discharge,
termination, or waiver is sought. No failure on the part of Lender to exercise
and no delay by Lender in exercising any right or remedy under the Loan
Documents or under the law shall operate as a waiver thereof.
          12.16 CHOICE OF LAW. THIS AGREEMENT AND THE TRANSACTION CONTEMPLATED
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES.
          12.17 Disbursements in Excess of Loan Amount. In the event the total
disbursements by Lender exceed the amount of the Loan the total of all
disbursements shall be secured by the Mortgage. All other sums expended by
Lender pursuant to this Agreement or any other Loan Documents shall be deemed to
have been paid to Borrower and shall be secured by, among other things, the
Mortgage.
          12.18 Participations. Lender shall have the right at any time to sell,
assign, transfer, negotiate or grant participations in all or any part of the
Loan or the Note to one or more participants.
          12.19 Submission to Jurisdiction; Waiver of Venue; Service of Process.
          (a) BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE

-33-



--------------------------------------------------------------------------------



 



JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN TARRANT COUNTY, THE
COURTS OF THE STATE OF CALIFORNIA SITTING IN ORANGE COUNTY, THE UNITED STATES
DISTRICT COURT OF THE NORTHERN DISTRICT OF TEXAS AND THE UNITED STATES DISTRICT
COURT OF THE CENTRAL DISTRICT OF CALIFORNIA AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          (b) BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (a) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
          (c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 12.2. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
          12.20 Counterparts. This Agreement may be executed in any number of
counterparts each of which shall be deemed an original, but all such
counterparts together shall constitute but one agreement.
          12.21 Time is of the Essence. Time is of the essence of this
Agreement.
          12.22 Attorneys’ Fees. Borrower shall promptly pay to Lender from
Borrower’s own funds or from the proceeds of the Loan, upon demand, with
interest thereon from the date of

-34-



--------------------------------------------------------------------------------



 



demand at the default interest rate, reasonable attorneys’ fees and all costs
and other expenses paid or incurred by Lender in enforcing or exercising its
rights or remedies created by, connected with or provided for in this Agreement,
any of the other Loan Documents or under any Swap Contracts, and payment thereof
shall be secured by the Mortgage. If at any time Borrower fails, refuses or
neglects to do any of the things herein provided to be done by Borrower, Lender
shall have the right, but not the obligation, to do the same but at the expense
and for the account of Borrower. The amount of any monies so expended or
obligations so incurred by Lender, together with interest thereon at the default
interest rate, shall be repaid to Lender forthwith upon written demand therefor
and payment thereof shall be secured by the Mortgage.
          12.23 Signs. Through the term of the Loan, Lender shall have the right
to erect one of more signs on the Project indicating its provision of financing
for the Project, and Lender shall also have the right to publicize its financing
of the Project as Lender may deem appropriate.
          12.24 Waiver Of Jury Trial. BORROWER AND LENDER HEREBY IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). BORROWER AND LENDER (A) CERTIFY THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGE THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          12.25 WAIVER OF SPECIAL DAMAGES. BORROWER WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT BORROWER MAY HAVE TO CLAIM OR RECOVER
FROM LENDER IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES.
          12.26 USA Patriot Act Notification. The following notification is
provided to Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual, Lender
will ask for Borrower’s name, taxpayer identification number, residential

-35-



--------------------------------------------------------------------------------



 



address, date of birth, and other information that will allow Lender to identify
Borrower, and, if Borrower is not an individual, Lender will ask for Borrower’s
name, taxpayer identification number, business address, and other information
that will allow Lender to identify Borrower. Lender may also ask, if Borrower is
an individual, to see Borrower’s driver’s license or other identifying
documents, and, if Borrower is not an individual, to see Borrower’s legal
organizational documents or other identifying documents.
          12.27 Swap Contracts. Borrower may enter into Swap Contracts with
Lender (or its Affiliates), or with another financial institution acceptable to
Lender, for the purpose of hedging and protecting against interest rate
fluctuation risks with respect to the Loan, on such terms and conditions as are
mutually approved by Borrower and Lender (or its Affiliates). So long as any
Mortgage encumbers the Project and the Swap Contract has been provided by Lender
(or its Affiliates) in connection with the Loan, Borrower’s obligations
(including any payment obligations) with respect to any such Swap Contract shall
be secured by the Deeds of Trust and any other Collateral, and any default by
Borrower under any such Swap Contract shall, at the discretion of Lender,
constitute an Event of Default under this Agreement. All Swap Contracts, if any,
between Borrower and Lender (or its Affiliates) are independent Agreements
governed by the written provisions of the Swap Contracts, which will remain in
full force and effect, unaffected by any repayment, prepayment, acceleration,
reduction, increase or change in the terms of any Notes or other Loan Documents,
except as otherwise expressly provided in the written Swap Contracts, and any
payoff statement from Lender relating to the Note shall not apply to the Swap
Contracts except as otherwise expressly provided in such payoff statement. By
its respective signature below, each Borrower waives any right to prepay the
Loan, in whole or in part, without payment of any and all amounts specified or
required under the terms of any Swap Contracts (the “Indemnified Amounts”).
Borrower acknowledges that prepayment of the Loan may result in Lender (or its
Affiliates) incurring additional losses, costs, expenses and liabilities,
including lost revenues and lost profits in connection with the Swap Contract or
otherwise. Borrower therefore agrees to pay any and all Indemnified Amounts if
the Loan is prepaid, whether voluntarily or by reason of acceleration, including
acceleration upon any transfer or conveyance of any right, title or interest in
any Property giving Lender the right to accelerate the maturity of the Loan as
provided in the Loan Documents. Borrower agrees that Lender’s willingness to
offer the Loan to Borrower is sufficient and independent consideration, given
individual weight by Borrower, for this waiver. Borrower understands that Lender
would not offer the Loan to Borrower absent this waiver. Notwithstanding
anything to the contrary contained in this Agreement, any obligations of
Borrower under any Swap Contracts owed to Wachovia Bank, N.A. (or any of its
Affiliates) shall, at Wachovia Bank, N.A.’s (or its Affiliates’) discretion, be
secured pari passu with any and all indebtedness and obligations of Borrower
secured pursuant to the Loan Documents.
          12.28 Interest Rate Limitation. It is the intent of Borrower and
Lender and all other parties to the Loan Documents to conform to and contract in
strict compliance with applicable usury Law from time to time in effect. In no
way, nor in any event or contingency (including but not limited to prepayment,
default, demand for payment, or acceleration of the maturity of any obligation),
shall the interest taken, reserved, contracted for, charged, chargeable, or
received under this Agreement, or otherwise, exceed the maximum nonusurious
amount

-36-



--------------------------------------------------------------------------------



 



permitted by applicable Law (the “Maximum Amount”). If, from any possible
construction of any document, interest would otherwise be payable in excess of
the Maximum Amount, any such construction shall be subject to the provisions of
this Section and shall ipso facto be automatically reformed and the interest
payable shall be automatically reduced to the Maximum Amount, without the
necessity of execution of any amendment or new document. If Lender shall ever
receive anything of value which is characterized as interest under applicable
Law and which would apart from this provision be in excess of the Maximum
Amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing under the Loan Documents in the inverse order of its maturity and not to
the payment of interest, or refunded to Borrower or the other payor thereof if
and to the extent such amount which would have been excessive exceeds such
unpaid principal. The right to accelerate maturity of the Note or any other
obligations under the Loan Documents does not include the right to accelerate
any interest which has not otherwise accrued on the date of such acceleration,
and does not intend to charge or receive any unearned interest in the event of
acceleration. All interest paid or agreed to be paid to shall, to the extent
permitted by applicable Law, be amortized, prorated, allocated and spread
throughout the full stated term (including any renewal or extension) of such
indebtedness so that the amount of interest on account of such indebtedness does
not exceed the Maximum Amount. As used in this Section, the term “applicable
Law” shall mean the Laws of the State where the Property is located or where the
obligations under the Loan Documents are payable, or the federal Laws of the
United States applicable to this transaction, whichever Laws allow the greatest
interest, as such Laws now exist or may be changed or amended or come into
effect in the future.
     12.29 Joint Borrower Provisions. Each Borrower acknowledges and agrees that
it shall be jointly and severally liable for the Loan and all other Obligations
arising under this Agreement and/or any of the other Loan Documents. In
furtherance thereof, each Borrower acknowledges and agrees as follows:
          (a) For the purpose of implementing the joint borrower provisions of
the Loan Documents, each Borrower hereby irrevocably appoints each other
Borrower as its agent and attorney-in-fact for all purposes of the Loan
Documents, including the giving and receiving of notices and other
communications.
          (b) TO INDUCE THE LENDER TO MAKE THE LOAN, AND IN CONSIDERATION
THEREOF, EACH BORROWER HEREBY AGREES TO INDEMNIFY THE LENDER AGAINST, AND HOLD
THE LENDER HARMLESS FROM, ANY AND ALL LIABILITIES, EXPENSES, LOSSES, DAMAGES
AND/OR CLAIMS OF DAMAGE OR INJURY ASSERTED AGAINST THE LENDER BY ANY BORROWER OR
BY ANY OTHER PERSON ARISING FROM OR INCURRED BY REASON OF (i) RELIANCE BY THE
LENDER ON ANY REQUESTS OR INSTRUCTIONS FROM ANY BORROWER, OR (ii) ANY OTHER
ACTION TAKEN BY THE LENDER IN GOOD FAITH WITH RESPECT TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS.
          (c) Each Borrower acknowledges that the liens and security interests
created or granted herein and by the other Loan Documents will secure
Obligations of all Borrowers under the Loan Documents and, in full recognition
of that fact, each Borrower

-37-



--------------------------------------------------------------------------------



 



consents and agrees that the Lender may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or security
hereof or of any other Loan Document:
          (1) agree with any Borrowers to supplement, modify, amend, extend,
renew, accelerate, or otherwise change the time for payment or the terms of the
Obligations or any part thereof, including any increase or decrease of the
rate(s) of interest thereon;
          (2) agree with any Borrowers to supplement, modify, amend or waive, or
enter into or give any agreement, approval or consent with respect to, the
Obligations or any part thereof or any of the Loan Documents or any additional
security or guaranties, or any condition, covenant, default, remedy, right,
representation or term thereof or thereunder;
          (3) accept new or additional instruments, documents or agreements in
exchange for or relative to any of the Loan Documents or the Obligations or any
part thereof;
          (4) accept partial payments on the Obligations;
          (5) receive and hold additional security or guaranties for the
Obligations or any part thereof;
          (6) release, reconvey, terminate, waive, abandon, subordinate,
exchange, substitute, transfer and enforce any security for or guaranties of the
Obligations, and apply any security and direct the order or manner of sale
thereof as Lender, in its sole and absolute discretion may determine;
          (7) release any Person or any guarantor from any personal liability
with respect to the Obligations or any part thereof;
          (8) settle, release on terms satisfactory to the Lender or by
operation of applicable laws or otherwise liquidate or enforce any Obligations
and any security therefor or guaranty thereof in any manner, consent to the
transfer of any such security and bid and purchase at any sale; and
          (9) consent to the merger, change or any other restructuring or
termination of the corporate existence of any Borrower or any other Person, and
correspondingly restructure the obligations of such Borrower or other Person,
and any such merger, change, restructuring or termination shall not affect the
liability of any Borrower or the continuing existence of any lien or security
interest hereunder, under any other Loan Document to which any Borrower is a
party or the enforceability hereof or thereof with respect to all or any part of
the Obligations.

-38-



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained in this Section 12.29, there
shall be no written modification of the Loan Documents without execution by
either Western Place or LP Borrower.
          (d) Upon the occurrence of and during the continuance of any Event of
Default, the Lender may enforce this Agreement and the other Loan Documents
independently as to each Borrower and independently of any other remedy or
security the Lender at any time may have or hold in connection with the
Obligations, and in collecting on the Loan it shall not be necessary for the
Lender to marshal assets in favor of any Borrower or any other Person or to
proceed upon or against and/or exhaust any other security or remedy before
proceeding to enforce this Agreement and the other Loan Documents. Each Borrower
expressly waives any right to require the Lender, in connection with the
Lender’s efforts to obtain repayment of the Loan and other Obligations, to
marshal assets in favor of any Borrower or any other Person or to proceed
against any other Person or any collateral provided by any other Person, and
agrees that the Lender may proceed against any Persons and/or collateral in such
order as it shall determine in its sole and absolute discretion in connection
with the Lender’s efforts to obtain repayment of the Loan and other Obligations.
Lender may file a separate action or actions against each Borrower to enforce
the Obligations, whether action is brought or prosecuted with respect to any
other security or against any other Person, or whether any other Person is
joined in any such action or actions. Each Borrower agrees that Lender, each
Borrower and/or any other Person may deal with each other in connection with the
Obligations or otherwise, or alter any contracts or agreements now or hereafter
existing between any of them, in any manner whatsoever, all without in any way
altering or affecting the security of this Agreement or the other Loan
Documents. The rights of the Lender hereunder and under the other Loan Documents
shall be reinstated and revived, and the enforceability of this Agreement and
the other Loan Documents shall continue, with respect to any amount at any time
paid on account of the Obligations which thereafter shall be required to be
restored or returned by the Lender as a result of the bankruptcy, insolvency or
reorganization of any Borrower or any other Person, or otherwise, all as though
such amount had not been paid. The enforceability of this Agreement and the
other Loan Documents at all times shall remain effective even though the any or
all Obligations, or any other security or guaranty therefor, may be or hereafter
may become invalid or otherwise unenforceable as against any Borrower or any
other Person and whether or not any Borrower or any other Person shall have any
personal liability with respect thereto. Each Borrower expressly waives any and
all defenses to the enforcement of its obligations under the Loan Documents now
or hereafter arising or asserted by reason of (i) any disability or other
defense of any Borrower or any other Person with respect to the Obligations,
(ii) the unenforceability or invalidity of any security or guaranty for the
Obligations or the lack of perfection or continuing perfection or failure of
priority of any security for the Obligations, (iii) the cessation for any cause
whatsoever of the liability of any Borrower or any other Person (other than by
reason of the full and final payment and performance of all Obligations),
(iv) any failure of the Lender to marshal assets in favor of any of the
Borrowers or any other Person, (v) any failure of the Lender to give notice of
sale or other disposition of any Collateral for the Obligations to any Borrower
or to any other Person or any defect in any notice that may be given in
connection with any such sale or disposition, (vi) any failure of the Lender to

-39-



--------------------------------------------------------------------------------



 



comply in any non-material respect with applicable laws in connection with the
sale or other disposition of any Collateral or other security for any
Obligation, (vii) any act or omission of the Lender or others that directly or
indirectly results in or aids the discharge or release of any Borrower or of any
other Person or of any of the Obligations or any other security or guaranty
therefor by operation of law or otherwise, (viii) any law which provides that
the obligation of a surety or guarantor must neither be larger in amount nor in
other respects more burdensome than that of the principal or which reduces a
surety’s or guarantor’s obligation in proportion to the principal obligation,
(ix) any failure of the Lender to file or enforce a claim in any bankruptcy or
other proceeding with respect to any Person, (x) the election by the Lender, in
any bankruptcy proceeding of any Person, of the application or non-application
of Section 1111(b)(2) of the United States Bankruptcy Code, (xi) any extension
of credit or the grant of any lien under Section 364 of the United States
Bankruptcy Code except to extent otherwise provided in this Agreement, (xii) any
use of cash collateral under Section 363 of the United States Bankruptcy Code,
(xiii) any agreement or stipulation with respect to the provision of adequate
protection in any bankruptcy proceeding of any Person, (xiv) the avoidance of
any lien or security interest in favor of the Lender securing the Obligations
for any reason, or (xv) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including any discharge of, or bar or stay against
collecting, all or any of the Obligations (or any interest thereon) in or as a
result of any such proceeding. Without in any way limiting the foregoing, with
respect to the Loan Documents and the Obligations, each Borrower: (A) waives all
rights and defenses arising out of an election of remedies by the Lender, even
though that election of remedies, such as nonjudicial foreclosure with respect
to security for Borrowers’ obligations, has destroyed each of their rights of
subrogation and reimbursement against the other by the operation of applicable
law; and (B) waives any right to a fair value hearing or similar proceeding
following a nonjudicial foreclosure of the Obligations to the maximum extent
permitted by applicable law.
          (e) The Borrowers represent and warrant to the Lender that they have
established adequate means of obtaining from each other, on a continuing basis,
financial and other information pertaining to their respective businesses,
operations and condition (financial and otherwise) and their respective
properties, and each now is and hereafter will be completely familiar with the
businesses, operations and condition (financial and otherwise) of the other and
their respective properties. Each Borrower hereby expressly waives and
relinquishes any duty on the part of Lender to disclose to such Borrower any
matter, fact or thing related to the businesses, operations or condition
(financial or otherwise) of the other Borrowers or the other Borrowers’
properties, whether now known or hereafter known by the Lender during the life
of this Agreement. With respect to any of the Obligations, the Lender need not
inquire into the powers of any Borrower or the officers, employees or other
Persons acting or purporting to act on such Borrower’s behalf.
          (f) Without limiting the foregoing, or anything else contained in this
Agreement, each Borrower waives all rights and defenses that it may have because
the Obligations are secured by real property. This means, among other things:

-40-



--------------------------------------------------------------------------------



 



          (1) The Lender may collect on the Obligations from any Borrower
without first foreclosing on any real or personal property collateral pledged by
any other Borrower; and
          (2) If the Lender forecloses on any real property collateral pledged
by any Borrower for the Obligations: (A) the amount of the indebtedness owed by
the other Borrowers may be reduced only by the price for which that collateral
is sold at the foreclosure sale, even if the collateral is worth more than the
sale price; and (B) the Lender may collect from any Borrower even if the Lender,
by foreclosing on the real property collateral, has destroyed any right any
Borrower may have to collect from the other Borrowers.
          (g) This is an unconditional and irrevocable waiver of any rights and
defenses each Borrower may have because the Obligations are secured by real
property. Each Borrower expressly waives any right to receive notice of any
judicial or nonjudicial foreclosure or sale of any real property collateral
provided by the other Borrowers to secure the Obligations and failure to receive
any such notice shall not impair or affect such Borrower’s obligations hereunder
or the enforceability of this Agreement or the other Loan Documents or any liens
created or granted hereby or thereby.
          (h) Notwithstanding anything to the contrary elsewhere contained
herein or in any other Loan Document to which any Borrower is a party, with
respect to the Loan and all other Obligations, each Borrower hereby waives
(until such time as the Obligations have been fully satisfied) with respect to
the other Borrowers and their successors and assigns (including any surety) and
any other Person any and all rights at law or in equity, to subrogation, to
reimbursement, to exoneration, to contribution, to setoff, to any other rights
and defenses available to it under applicable law, or to any other rights that
could accrue to a surety against a principal, to a guarantor against a maker or
obligor, to an accommodation party against the party accommodated, or to a
holder or transferee against a maker and which each of them may have or
hereafter acquire against the other or any other Person in connection with or as
a result of such Borrower’s execution, delivery and/or performance of this
Agreement or any other Loan Document to which it is a party until the
Obligations are paid and performed in full. Each Borrower agrees that it shall
not have or assert any such rights against any other Borrower or any other
Borrower’s successors and assigns or any other Person (including any surety),
either directly or as an attempted setoff to any action commenced against such
Borrower by any other Borrower (as borrower or in any other capacity) or any
other Person until the all Obligations are paid and performed in full. Each
Borrower hereby acknowledges and agrees that this waiver is intended to benefit
the Lender and shall not limit or otherwise affect any Borrower’s liability
under this Agreement or any other Loan Document to which it is a party, or the
enforceability hereof or thereof.
          (i) Each Borrower warrants and agrees that each of the waivers and
consents set forth herein is made with full knowledge of its significance and
consequences, with the understanding that events giving rise to any defense
waived may diminish, destroy or otherwise adversely affect rights which each
otherwise may have against the other, against the Lender or others, or against
any collateral. If any of the

-41-



--------------------------------------------------------------------------------



 



waivers or consents herein are determined to be contrary to any applicable law
or public policy, such waivers and consents shall be effective to the maximum
extent permitted by law.
ARTICLE XIII
EXHIBITS
          The following exhibits to this Agreement are fully incorporated herein
as if set forth at length:
Exhibit A — Property Description
Exhibit B — Budget
Exhibit C — Closing Requirements
[Signatures Appear on Following Page.]

-42-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Lender and Borrower have caused this Agreement to
be duly executed and delivered as of the date first above written.

          “Lender”


WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association
      By:   /s/ Anne M. McNeil         Name:   Anne M. McNeil        Title:  
Vice President        “Borrower”

NNN WESTERN PLACE, LLC, a Delaware
limited liability company
      By:   NNN Western Place Manager, LLC, a         Delaware limited liability
company, its        Manager              By:   Grubb & Ellis Realty Investors,  
      LLC, a Virginia limited liability        company, its Manager             
By:   /s/ Jeffrey T. Hanson         Name:   Jeffrey T. Hanson        Title:  
Chief Investment Officer       

Employer Identification No. 20-0905853

 



--------------------------------------------------------------------------------



 



          NNN WESTERN PLACE 1, LLC, a Delaware
limited liability company
      By:   Grubb & Ellis Realty Investors, LLC, a         Virginia limited
liability company, its Vice        President              By:   /s/ Jeffrey T.
Hanson         Name:   Jeffrey T. Hanson        Title:   Chief Investment
Officer        Employer Identification No. 63-1224037       

          NNN WESTERN PLACE 2, LLC, a Delaware
limited liability company
      By:   Grubb & Ellis Realty Investors, LLC, a         Virginia limited
liability company, its Vice        President              By:   /s/ Jeffrey T.
Hanson         Name:   Jeffrey T. Hanson        Title:   Chief Investment
Officer        Employer Identification No. 91-1743004       

          NNN WESTERN PLACE 3, LLC, a Delaware
limited liability company
      By:   Grubb & Ellis Realty Investors, LLC, a         Virginia limited
liability company, its Vice        President              By:   /s/ Jeffrey T.
Hanson         Name:   Jeffrey T. Hanson        Title:   Chief Investment
Officer        Employer Identification No. 36-6912283     

 



--------------------------------------------------------------------------------



 



          NNN WESTERN PLACE 4, LLC, a Delaware
limited liability company
      By:   Grubb & Ellis Realty Investors, LLC, a         Virginia limited
liability company, its Vice        President              By:   /s/ Jeffrey T.
Hanson         Name:   Jeffrey T. Hanson        Title:   Chief Investment
Officer        Employer Identification No. ###-##-####      

          NNN WESTERN PLACE 5, LLC, a Delaware
limited liability company
      By:   Grubb & Ellis Realty Investors, LLC, a         Virginia limited
liability company, its Vice        President              By:   /s/ Jeffrey T.
Hanson         Name:   Jeffrey T. Hanson        Title:   Chief Investment
Officer        Employer Identification No. 550—36-7827       

          NNN WESTERN PLACE 6, LLC, a Delaware
limited liability company
      By:   Grubb & Ellis Realty Investors, LLC, a         Virginia limited
liability company, its Vice        President              By:   /s/ Jeffrey T.
Hanson         Name:   Jeffrey T. Hanson        Title:   Chief Investment
Officer        Employer Identification No. ###-##-####    

 



--------------------------------------------------------------------------------



 



          NNN WESTERN PLACE 7, LLC, a Delaware
limited liability company
      By:   Grubb & Ellis Realty Investors, LLC, a         Virginia limited
liability company, its Vice        President        By:   /s/ Jeffrey T. Hanson
        Name:   Jeffrey T. Hanson        Title:   Chief Investment Officer     
  Employer Identification No. 36-6912283     

          GREIT — WESTERN PLACE, LP, a Texas
limited partnership
      By:   GREIT — Western Place GP, LLC, a         Delaware limited liability
company, its        General Partner        By:   G REIT Liquidating Trust dated
        January 22, 2008, a Maryland Trust,        its Sole Member and Manager 
      By:   Gary H. Hunt, W. Brand         Inlow, Edward A. Johnson,        D.
Fleet Wallace, and Gary
T. Wescombe, as Trustees of
the G REIT Liquidating Trust
dated January 22, 2008       By:   /s/ Andrea R. Biller         Name:   Andrea
R. Biller        Title:   Authorized Representative        Employer
Identification No. 20-1334643     

 